Exhibit 10.1
FOURTH AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT
     THIS FOURTH AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made as of the 13 day of January, 2009 (the “Closing Date”), by
and among ASHTON WOODS USA L.L.C. (“Borrower”), the LENDERS party hereto,
WACHOVIA BANK, NATIONAL ASSOCIATION, as agent (“Agent”), and the GUARANTORS
party hereto.
R E C I T A L S
     WHEREAS, Borrower, Agent and the Lenders have entered into a certain First
Amended and Restated Credit Agreement dated as of December 16, 2005 (as amended
by that certain First Amendment to First Amended and Restated Credit Agreement
dated as of January 11, 2007, that certain Second Amendment to First Amended and
Restated Credit Agreement dated as of June 15, 2007, and that certain Third
Amendment to First Amended and Restated Credit Agreement dated as of
December 20, 2007, the “Credit Agreement”). Capitalized terms used in this
Amendment which are not otherwise defined in this Amendment shall have the
respective meanings assigned to them in the Credit Agreement;
     WHEREAS, the Guarantors consist of Owner Guarantors that have executed or
otherwise become a party to the Owner Guaranty Agreement and Subsidiary
Guarantors that have executed or otherwise become a party to the Subsidiary
Guaranty Agreement;
     WHEREAS, Borrower and the Guarantors have requested Agent and the Lenders
to amend the Credit Agreement to modify certain provisions and to make other
such changes as the parties hereunder deem appropriate upon the terms and
conditions hereinafter set forth;
     WHEREAS, certain Specified Defaults (as hereinafter defined) are currently
existing as a result of which the Lenders are under no obligation to continue to
make Loans or issue Facility L/Cs under the Credit Agreement; and
     WHEREAS, Borrower has requested that the Lenders waive the Specified
Defaults and make certain Loans and/or issue Facility L/Cs to Borrower and the
Lenders have agreed to do so only if the Credit Agreement is amended as set
forth herein and Borrower fulfills the conditions to effectiveness of this
Amendment including, but not limited to (i) granting the Lenders a first
priority, senior secured lien on substantially all assets of Borrower and the
Subsidiary Guarantors which liens shall secure all Obligations (as defined in
the Credit Agreement), (ii) granting the Lenders a first priority, senior
secured lien on any ownership interests in Borrower owned by the Owner
Guarantors and (iii) the acceptance of the Noteholders representing at least 90%
of the Senior Subordinated Notes (as described below) of the Exchanged Notes,
the Offering Memorandum and the Exchange Indenture (each as hereinafter
defined);
     NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower, Agent, the Lenders and
the Guarantors, intending to be legally bound hereby, agree as follows:
     SECTION 1. Recitals. The Recitals are incorporated herein by reference and
shall be deemed to be a part of this Amendment.

 



--------------------------------------------------------------------------------



 



     SECTION 2. Amendments to the Credit Agreement.
          2.1 As of the Closing Date, the Aggregate Commitment under the Credit
Agreement shall hereby be reduced to $95,000,000.
          2.2 The amendments to the Credit Agreement described in Section 2.3
below will become effective if, prior to February 20, 2009 (the “Effectiveness
Termination Date”), the following conditions are satisfied (unless waived by the
Required Lenders, in writing, in their sole discretion) (the date on or prior to
the Effectiveness Termination Date that such conditions are satisfied shall be
the “Fourth Amendment Effective Date”). If the following conditions are not
satisfied on or prior to the Effectiveness Termination Date, the amendments
described in Section 2.3 below shall not be effective at any time:
               (a) The Bond Resolution (as hereinafter defined) shall have been
completed;
               (b) Borrower shall have received at least $20,000,000 in new cash
equity from Borrower’s owners or third-party investors since the Closing Date
(the “New Equity”);
               (c) The Bridge Loan (as hereinafter defined) shall be repaid and
the commitments thereunder terminated prior to or concurrently with the Fourth
Amendment Effective Date and the Bridge Collateral shall be released by the
Bridge Creditor (as hereinafter defined);
               (d) Borrower shall have entered into the Security Documents (as
defined in the amendments set forth in Schedule 1) which shall be satisfactory
in all respects to Agent and the Required Lenders and which provide a first
priority, senior secured lien on all homebuilding assets and all other personal
property, cash, and intangible assets and other assets (subject to such
exceptions as may be approved by Agent), owned at such time or thereafter
acquired, of Borrower and its Subsidiaries in favor of Agent for the benefit of
the Lenders to secure the Obligations (the “Security”); provided that each
Lender shall be assumed to have agreed that such forms of Security Documents are
satisfactory if they do not advise Agent otherwise prior to February 1, 2009;
               (e) Borrower shall have delivered to the Agent due diligence
related to the Security which satisfies the Mortgage Requirements (subject to
such exceptions as may be approved by Agent) (other than the Appraisals) (each
as defined in Schedule 1) for all real property assets of Borrower and its
Subsidiaries;
               (f) The Security Agreement, the Pledge Agreements, the Mortgages
and the Control Agreements (each as defined in Schedule 1) shall have been
properly executed by Borrower, the Subsidiary Guarantors, the Owner Guarantors
and Agent, as appropriate;
               (g) Each document (including each Uniform Commercial Code
financing statement) required by law or reasonably requested by Agent to be
filed,

2



--------------------------------------------------------------------------------



 



registered or recorded in order to create in favor of Agent for the benefit of
Lenders a valid, legal and perfected first-priority security interest in and
lien on the Security (subject to Permitted Liens) shall have been filed,
registered or recorded and evidence thereof shall have been delivered to Agent;
               (h) Borrower shall have paid all fees, expenses and costs
(including reasonable attorneys’ fees and expenses but excluding the allocated
costs of internal counsel) incurred by Agent, Lenders or their Affiliates or
agents in connection with the Credit Agreement, this Amendment and the Security,
including the remaining 60% of the Consent Fee (as hereinafter defined);
               (i) Borrower shall have delivered to Agent opinions of counsel
addressing due authorization, execution and enforceability of the Security
Documents and such other matters relating to this Amendment and the transactions
contemplated hereby as Agent may reasonably request;
               (j) Borrower shall provide a supplement to Schedule 2 and
Schedule 4.16 to the Credit Agreement if Borrower determines necessary, and such
Schedules, as supplemented, shall be satisfactory in all respects to Agent;
               (k) The fact that the representations and warranties of Borrower
and each Guarantor contained in Article 4 of the Credit Agreement and Section 8
of this Amendment shall be true, correct and complete in all material respects
on and as of the Fourth Amendment Effective Date as if made on and as of such
date unless stated to relate to a specific earlier date (in which case such
representations and warranties shall have been true, correct and complete in all
material respects on and as of such earlier date);
               (l) No Default or Event of Default shall (i) have occurred or be
continuing under the Credit Agreement or (ii) occur or exist upon effectiveness
of this Agreement and the amendments to the Credit Agreement contemplated
hereby;
               (m) No default or event of default shall exist under (i) the
Amended Notes, (ii) the Exchanged Notes, or (iii) the Exchange Indenture; and
               (n) Borrower and all Guarantors shall have delivered to Agent a
certificate certifying, as of the Fourth Amendment Effective Date, as follows:
     EACH OF BORROWER AND THE GUARANTORS ACKNOWLEDGES THAT EACH OF THE AGENT AND
THE LENDERS HAS ACTED IN GOOD FAITH AND HAS CONDUCTED ITSELF IN A COMMERCIALLY
REASONABLE MANNER IN ITS RELATIONSHIPS WITH BORROWER AND THE GUARANTORS IN
CONNECTION WITH THE FOURTH AMENDMENT AND IN CONNECTION WITH THE OBLIGATIONS AND
THE CREDIT AGREEMENT, BORROWER AND THE GUARANTORS HEREBY WAIVING AND RELEASING
ANY CLAIMS TO THE CONTRARY. EACH OF BORROWER AND THE GUARANTORS ON ITS OWN
BEHALF AND ON BEHALF OF EACH OF ITS AFFILIATES, RELEASES AND DISCHARGES THE
AGENT AND THE LENDERS, ALL AFFILIATES OF THE

3



--------------------------------------------------------------------------------



 



AGENT AND THE LENDERS, ALL OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS AND AGENTS
OF THE AGENT AND THE LENDERS OR ANY OF THEIR AFFILIATES, AND ALL OF THEIR
PREDECESSORS IN INTEREST, FROM ANY AND ALL CLAIMS, DEFENSES AND CAUSES OF
ACTION, WHETHER KNOWN OR UNKNOWN AND WHETHER NOW EXISTING OR HEREAFTER ARISING,
INCLUDING WITHOUT LIMITATION, ANY USURY CLAIMS, THAT HAVE AT ANY TIME BEEN
OWNED, OR THAT ARE HEREAFTER OWNED, IN TORT OR IN CONTRACT BY BORROWER, ANY
GUARANTOR OR ANY AFFILIATE OF BORROWER OR ANY GUARANTOR AND THAT ARISE OUT OF
ANY ONE OR MORE CIRCUMSTANCES OR EVENTS THAT OCCURRED PRIOR TO THE FOURTH
AMENDMENT EFFECTIVE DATE. MOREOVER, EACH OF BORROWER AND THE GUARANTORS, JOINTLY
AND SEVERALLY, ON ITS OWN BEHALF AND ON BEHALF OF EACH OF ITS AFFILIATES, WAIVES
ANY AND ALL CLAIMS NOW OR HEREAFTER ARISING FROM OR RELATED TO ANY DELAY BY THE
AGENT AND THE LENDERS IN EXERCISING ANY RIGHTS OR REMEDIES UNDER THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS.
          2.3 On the Fourth Amendment Effective Date, the following amendments
to the Credit Agreement shall be effective:
               (a) The definitions set forth in Part A of Schedule 1, attached
hereto and made a part hereof, shall be deleted from Section 1.1 of the Credit
Agreement and such definitions shall be restated in their entirety as set forth
in Part A of Schedule 1;
               (b) The definitions set forth in Part B of Schedule 1, attached
hereto and made a part hereof, shall be added to Section 1.1 of the Credit
Agreement in alphabetical order;
               (c) The definitions set forth in Part C of Schedule 1, attached
hereto and made a part hereof, shall be deleted from Section 1.1 of the Credit
Agreement in their entirety;
               (d) The sections in the Credit Agreement as set forth in Part D
of Schedule 1, attached hereto and made a part hereof, shall be deleted from the
Credit Agreement and such sections shall be restated in their entirety as set
forth in Part D of Schedule 1;
               (e) The sections to the Credit Agreement set forth in Part E of
Schedule 1, attached hereto and made a part hereof, shall be added to the Credit
Agreement in the numerical order set forth in Part E of Schedule 1;
               (f) Exhibit A to the Credit Agreement shall hereby be amended by
deleting such Exhibit A in its entirety and inserting in lieu thereof the
Exhibit A attached hereto and made a part hereof;

4



--------------------------------------------------------------------------------



 



               (g) Exhibits J-1, J-2, J-3, K, L-1, L-2 and M, each as attached
hereto and made a part hereof, shall be added to, and become Exhibits to, the
Credit Agreement; and
               (h) Schedule 4.16, delivered as required pursuant to Section 8.17
hereof, shall be added to, and become a Schedule to, the Credit Agreement.
          2.4 If the conditions set forth in Section 2.2 are not satisfied on or
prior to the Effectiveness Termination Date, the amendments and supplements to
the Credit Agreement and Exhibits and Schedules to the Credit Agreement as set
forth in Section 2.3 shall not be effective at any time.
     SECTION 3. Bond Resolution. On or before the Effectiveness Termination Date
(the “Bond Resolution Date”), Borrower shall have caused to be effective a
consent solicitation and exchange offer for the 9.5% Senior Subordinated Notes
(the “Senior Subordinated Notes”) pursuant to which such Senior Subordinated
Notes shall be surrendered and exchanged for new subordinated notes to be issued
by Borrower (the “Exchanged Notes”) and the indenture governing any remaining
Senior Subordinated Notes will be amended (the “Bond Amendment”). Such exchange
offer and consent solicitation shall be evidenced by an offering memorandum and
letter of transmittal (collectively, the “Offering Memorandum”). The Exchanged
Notes shall be evidenced by a new indenture (the “Exchange Indenture”). The
Offering Memorandum, the Bond Amendment, the Exchanged Notes and the Exchange
Indenture shall be satisfactory in all respects to Agent and the Required
Lenders, and shall be subject to the conditions listed below. The effective
exchange of at least 90% of the Senior Subordinated Notes pursuant to the terms
set forth in the Offering Memorandum on or before the Bond Resolution Date and
satisfaction of the conditions listed below will be termed the “Bond
Resolution”.
          3.1 Noteholders representing at least 90% of the Senior Subordinated
Notes must have validly tendered and not withdrawn their Senior Subordinated
Notes pursuant to the Offering Memorandum.
          3.2 The Offering Memorandum and Exchange Indenture and all related
documentation must be satisfactory to Agent and Required Lenders and shall
include, without limitation, subordination and intercreditor terms satisfactory
to Agent and Required Lenders providing that (among other things), in the event
of a default under the Exchanged Notes or upon the occurrence of an Event of
Default under the Credit Agreement, the noteholders shall be precluded from
exercising any remedies under the Exchanged Notes (other than in the event of
(i) a default in the payment of principal under the Credit Agreement which is
not waived or remedied within 180 days or (ii) an acceleration of the Credit
Agreement), and no payments shall be made or accepted under the Exchanged Notes
for at least 180 days following a default under the Exchanged Notes or an Event
of Default under the Credit Agreement; provided that each Lender shall be
assumed to have agreed that such subordination and intercreditor terms are
satisfactory if it does not advise Agent otherwise in writing prior to the Bond
Resolution Date.
          3.3 No default or event of default shall exist under (a) the Senior
Subordinated Notes (as amended pursuant to the Bond Amendment on or prior to the
effectiveness of the

5



--------------------------------------------------------------------------------



 



Exchange Indenture, the “Amended Notes”), (b) the Exchanged Notes, or (c) the
Exchange Indenture.
          3.4 The terms of the Exchanged Notes shall be based on the provisions
set forth in the terms and conditions attached hereto as Schedule 2.
The Lenders hereby (i) consent to the amendment and exchange of the Senior
Subordinated Notes on or prior to the Effectiveness Termination Date subject to
the satisfaction of the conditions listed in this Section 3, and (ii) agree that
an amendment and exchange of the Senior Subordinated Notes on or prior to the
Effectiveness Termination Date subject to the satisfaction of the conditions
listed in this Section 3 shall not constitute a Default under the Credit
Agreement.
     SECTION 4. Defaults; Waiver. Borrower is in default under the terms of the
Credit Agreement. In particular, (i) for the fiscal period ending May 31, 2008,
Borrower is in noncompliance with Section 6.10 [Maintenance of Minimum Tangible
Net Worth], Section 6.11 [Maintenance of Leverage Ratio] and Section 7.5 [Land
Components] of the Credit Agreement, (ii) for the fiscal period ended August 31,
2008, Borrower is in noncompliance with Section 6.10 [Maintenance of Minimum
Tangible Net Worth], Section 6.11 [Maintenance of Leverage Ratio], Section 7.4
[Limitation on Unimproved Entitled Land] and Section 7.5 [Land Components] of
the Credit Agreement and (iii) as of October 1, 2008, Borrower is in
noncompliance with Section 9.6(a) [Default in Payment of any Indebtedness] for
the payments due on October 1, 2008 (collectively, the “Specified Defaults”).
Subject to the terms and conditions set forth herein, Agent and the Lenders
hereby agree to waive compliance with the Credit Agreement for the Specified
Defaults; provided however that such waiver shall only be effective on and as of
the Fourth Amendment Effective Date. If the conditions set forth in Section 2.2
are not satisfied on or prior to the Effectiveness Termination Date, the waiver
set forth in this Section 4 shall have no force and effect and the Lenders
hereby reserve all of their rights and remedies with respect to the Specified
Defaults. Other defaults may exist under the terms of the Credit Agreement and
the Lenders reserve the right to assert all other defaults under the Credit
Agreement, whether such defaults exist now or may hereafter occur.
     SECTION 5. No Fundings. No Revolving Credit Loan or Swingline Loan shall be
made, nor shall any Facility L/C be issued, until the Fourth Amendment Effective
Date.
     SECTION 6. Bridge Loan.
          6.1 The Lenders hereby consent to the borrowing by Borrower and
guaranty by the Borrower Subsidiaries of a loan which loan shall (a) not exceed
$7,000,000, (b) be provided by Parkmount Land Development Inc. (an entity owned
and controlled by existing direct or indirect equity holders of Borrower) (the
“Bridge Creditor”), (c) be secured by assets of Borrower and its Subsidiaries
with an aggregate book value not to exceed the lesser of (i) two times the
principal amount of such loan and (ii) $14,000,000 (the “Bridge Collateral”),
(d) contain no covenants, (e) contain no cross default to the Credit Agreement,
(f) have a maturity date not later than one (1) year from the date the loan is
made, (h) provide for interest payments not in excess of the greater of (i) the
Alternate Base Rate plus 6.00% and (ii) the LIBOR Rate plus 6.00%, (h) not
require principal payments on such loan prior to maturity, (i) permit

6



--------------------------------------------------------------------------------



 



prepayment, without penalty or premium, of such loan, and (j) otherwise contain
terms and conditions subject to Agent’s approval (the “Bridge Loan”).
          6.2 Subject to the terms and conditions set forth in Section 6.1
above, the Lenders hereby waive compliance with the Credit Agreement for (a) the
failure of the Borrower to comply or to cause compliance with Section 7.2 of the
Credit Agreement by placing a Lien on the Bridge Collateral pursuant to the
terms of the Bridge Loan, and (b) the failure of the Borrower to comply or cause
compliance with Section 7.9 of the Credit Agreement by incurring additional
Indebtedness under the Bridge Loan.
     SECTION 7. Conditions Precedent to Closing. The Closing Date of this
Amendment is subject to the following conditions:
          7.1 this Amendment shall have been properly executed by the Required
Lenders, Agent, the Guarantors and Borrower;
          7.2 Borrower shall be diligently pursuing the Bond Resolution,
pursuant to the terms set forth in Schedule 2;
          7.3 Borrower shall have paid all fees and expenses to be paid by
Borrower to Agent and the Lenders in connection with the Credit Agreement and
this Amendment, all fees, expenses and costs (including reasonable attorneys’
fees and expenses but excluding the allocated costs of internal counsel)
incurred by Agent, Lenders or their Affiliates or agents in connection with the
Credit Agreement and this Amendment, including a fee to Agent, for the account
of each Lender (including Wachovia Bank, National Association) approving this
Amendment, a consent fee (the “Consent Fee”) equal to 50 basis points multiplied
by each such Lender’s Commitment; provided, however that only 40% of the Consent
Fee shall be due and payable on the Closing Date, and the remaining 60% of the
Consent Fee shall be due and payable on the Fourth Amendment Effective Date;
provided further, however, if the Fourth Amendment Effective Date does not occur
prior to the Effectiveness Termination Date, or such later date as may be agreed
to by the Lenders, the remaining 60% of the Consent Fee shall no longer be due
and payable;
          7.4 receipt by Agent, unless otherwise agreed to by Agent, of
resolutions of Borrower’s and each Guarantor’s board of directors or similar
governing body approving this Amendment and the amendments to the Credit
Agreement contained herein, authorizing, among other things, the execution and
delivery by the appropriate officers on behalf of Borrower, and the performance
by Borrower, of this Amendment, the Credit Agreement and the other Loan
Documents and certificates related to such resolutions;
          7.5 receipt by Agent of opinions of counsel to Borrower and
Guarantors, Paul, Hastings, Janofsky & Walker LLP, addressing due authorization,
execution and enforceability of this Amendment, no conflicts with any law or any
other agreements, and such other matters relating to this Amendment and the
transactions contemplated hereby as Agent may reasonably request; and
          7.6 the fact that the representations and warranties of Borrower and
each Guarantor contained in Article 5 of the Credit Agreement and Section 8 of
this Amendment shall

7



--------------------------------------------------------------------------------



 



be true, correct and complete in all material respects on and as of the Closing
Date as if made on and as of such date unless stated to relate to a specific
earlier date (in which case such representations and warranties shall have been
true, correct and complete in all material respects on and as of such earlier
date).
     SECTION 8. Representations, Covenants and Agreements. In order to induce
the Lenders to enter into this Amendment, Borrower and the Guarantors each
represents, warrants, covenants and agrees that:
          8.1 Credit Agreement. The Credit Agreement, as amended hereby,
constitutes the valid, legal and binding obligation of Borrower and such Credit
Agreement, as amended hereby, is fully enforceable in accordance with its terms
and conditions.
          8.2 Guaranty Agreements. The Guaranty Agreements constitute the valid,
legal and binding obligation of the Guarantors and such Guaranty Agreements are
fully enforceable in accordance with their terms and conditions.
          8.3 Security Agreement. On and as of the Fourth Amendment Effective
Date, the Security Agreement is effective to create in favor of Agent, for the
ratable benefit of the Secured Parties (as defined in Schedule 1), a legal,
valid and enforceable security interest in the Collateral identified therein
owned by Borrower and Subsidiary Guarantors, and, when financing statements in
appropriate form are filed in the appropriate offices for the locations
specified in the schedules to the Security Agreement, the Security Agreement
shall constitute a fully perfected Lien (subject to Permitted Liens) on, and
security interest in, all right, title and interest of the grantors thereunder
in such Collateral that may be perfected by filing, recording or registering a
financing statement under the UCC as in effect, in each case prior and superior
in right to any other Lien (other than Permitted Liens) on any Collateral.
          8.4 Control Agreements. On and as of the Fourth Amendment Effective
Date, the Control Agreements constitute the valid, legal and binding obligation
of Borrower and the Subsidiary Guarantors party thereto and are fully
enforceable in accordance with their terms and conditions.
          8.5 Pledge Agreement. On and as of the Fourth Amendment Effective
Date, each Pledge Agreement is effective to create in favor of Agent, for the
ratable benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Collateral identified therein, and, when such Collateral is
delivered to Agent, each Pledge Agreement shall constitute a fully perfected
first priority Lien (subject to Permitted Liens) on, and security interest in,
all right, title and interest of the pledgors thereunder in such Collateral, in
each case subject to no other Lien (other than Permitted Liens).
          8.6 Mortgages. On and as of the Fourth Amendment Effective Date, the
Mortgages granted pursuant to the terms of this Amendment are effective to
create in favor of Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable Lien and security interest in the Property
identified therein owned by Borrower and/or one or more Subsidiary Guarantors
who are a party thereto, and, when such Mortgages are filed in the appropriate
offices for the locations specified in such Mortgages, the Mortgages shall
constitute a

8



--------------------------------------------------------------------------------



 



fully perfected Lien on, and security interest in, all right, title and interest
of the grantors thereunder in such Property, in each case prior and superior in
right to any other Lien (other than Permitted Liens).
          8.7 Security. Borrower and the Guarantors are entering into the
Security Agreement, Control Agreements, Pledge Agreements and Mortgages as
consideration for the Lenders entering into this Amendment and agreeing to make
Loans and issue Facility L/Cs up to the Borrowing Cap and to secure such Loans
and Facility L/Cs up to the Borrowing Cap and all other Obligations under the
Loan Documents.
          8.8 Subordinated Notes. On and as of the Closing Date, the Senior
Subordinated Notes are the only Subordinated Notes issued and outstanding. On
and as of the Fourth Amendment Effectiveness Date, the Amended Notes and the
Exchanged Notes are the only Subordinated Notes issued and outstanding.
          8.9 Bond Resolution. On or before the Effectiveness Termination Date,
Borrower shall cause (i) the Bond Resolution Date to occur or (ii) the Offering
Memorandum and Exchange Indenture to be executed and effective.
          8.10 Continued Payment and Performance. Except as expressly modified
by this Amendment, Borrower and the Guarantors shall continue to pay and perform
their obligations herein and under the Credit Agreement and the Guaranty
Agreements in accordance with the terms hereof and thereof and shall comply with
each and every term, provision and agreement contained herein and in the Credit
Agreement and the Guaranty Agreements.
          8.11 No Default. Other than the Specified Defaults, no default or
event of default, nor any act, event, condition or circumstance which with the
passage of time or the giving of notice, or both, would constitute a default or
an event of default, under the Credit Agreement, the Guaranty Agreements or any
other Loan Document has occurred and is continuing on the date hereof.
          8.12 Power and Authority. Borrower and the Guarantors each has the
power and authority to enter into this Amendment and the other Loan Documents
and to do all acts and things as are required or contemplated hereunder or
thereunder to be done, observed and performed by it.
          8.13 Enforceable Obligations. This Amendment has been duly authorized,
validly executed and delivered by one or more authorized officers of Borrower
and Guarantors and constitutes a legal, valid and binding obligation of Borrower
and each Subsidiary Guarantor, enforceable against it in accordance with its
terms, subject to the effect, if any, of bankruptcy, insolvency, reorganization,
arrangement or other similar laws relating to or affecting the rights of
creditors generally and the limitations, if any, imposed by the general
principles of equity and public policy.
          8.14 Approvals; No Conflict. The execution and delivery of this
Amendment and the performance of Borrower and the Guarantors hereunder does not
and will not require the consent or approval of any regulatory authority or
governmental authority or agency having jurisdiction over Borrower or the
Guarantors, nor be in contravention of or in conflict with the

9



--------------------------------------------------------------------------------



 



articles of incorporation or bylaws of Borrower or the Guarantors, as
applicable, or the provision of any statute, or any judgment, order or
indenture, instrument, agreement or undertaking, to which any of Borrower or the
Guarantors is party or by which the assets or properties of Borrower and the
Guarantors are or may become bound.
          8.15 Resolutions. Within five (5) Business Days of the Closing Date,
the Agent shall receive any certificates and resolutions of Borrower and each
Guarantor described in Section 7.4 which Agent did not require to be delivered
on or prior to the Closing Date in accordance with Section 7.4.
          8.16 Legal Opinions. Within five (5) Business Days of the Closing
Date, Borrower shall cause to be delivered to Agent opinions of counsel
addressing due authorization, execution and enforceability of this Amendment and
such other matters relating to this Amendment and the transactions contemplated
hereby as Agent may reasonably request by counsel to Borrower and Guarantors
from each jurisdiction in which such parties are organized.
          8.17 Schedule 4.16. On or before January 16, 2009, Borrower shall
cause to be delivered to Agent, each in form and substance satisfactory to
Agent, (a) Schedule 4.16 to the Credit Agreement (as to be amended on the Fourth
Amendment Effective Date in accordance with Schedule 1 hereto) and (b) a
certificate executed by the Borrower which certifies that such Schedule 4.16
includes a complete and accurate list, as of the date of delivery, of the
location, by state, county and street address (if such street address is
available) of all items described in Section 4.16(b) (as set forth on Schedule 1
hereto).
     SECTION 9. Reaffirmation. Borrower confirms, reaffirms and ratifies its
obligations contained in the Credit Agreement and any other agreement or
document relating to the Obligations. Borrower, on its own behalf and on behalf
of each of its affiliates, warrants and represents to Agent and the Lenders that
the Facility and the Obligations and any and all other Obligations of Borrower
or any affiliate of Borrower to Agent and the Lenders, any affiliate of Agent
and the Lenders, or any predecessors in interest of Agent and the Lenders or any
affiliate of Agent and the Lenders, are not subject to any credits, charges,
claims, counterclaims, defenses, or rights of offset or deduction of any kind or
character whatsoever. Each of the Guarantors hereby (a) consents to the
transactions contemplated by this Amendment and (b) acknowledges and agrees that
(i) the guarantees made by such party contained in the Guaranty Agreements are,
and shall remain, in full force and effect after giving effect to this Amendment
and the amendments to the Credit Agreement contained herein, and (ii) the
obligations of each Guarantor pursuant to the Guaranty Agreements are not
subject to any reduction, limitation, impairment or termination for any reason,
including any claim of waiver, release, surrender, alteration or compromise of
any of the Obligations guaranteed thereunder, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations guaranteed
thereunder or otherwise.
     SECTION 10. WAIVER OF CLAIMS. EACH OF BORROWER AND THE GUARANTORS
ACKNOWLEDGES THAT EACH OF THE AGENT AND THE LENDERS HAS ACTED IN GOOD FAITH AND
HAS CONDUCTED ITSELF IN A COMMERCIALLY REASONABLE MANNER IN ITS RELATIONSHIPS
WITH

10



--------------------------------------------------------------------------------



 



BORROWER AND THE GUARANTORS IN CONNECTION WITH THIS AMENDMENT AND IN CONNECTION
WITH THE OBLIGATIONS AND THE CREDIT AGREEMENT, BORROWER AND THE GUARANTORS
HEREBY WAIVING AND RELEASING ANY CLAIMS TO THE CONTRARY. EACH OF BORROWER AND
THE GUARANTORS ON ITS OWN BEHALF AND ON BEHALF OF EACH OF ITS AFFILIATES,
RELEASES AND DISCHARGES THE AGENT AND THE LENDERS, ALL AFFILIATES OF THE AGENT
AND THE LENDERS, ALL OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS AND AGENTS OF THE
AGENT AND THE LENDERS OR ANY OF THEIR AFFILIATES, AND ALL OF THEIR PREDECESSORS
IN INTEREST, FROM ANY AND ALL CLAIMS, DEFENSES AND CAUSES OF ACTION, WHETHER
KNOWN OR UNKNOWN AND WHETHER NOW EXISTING OR HEREAFTER ARISING, INCLUDING
WITHOUT LIMITATION, ANY USURY CLAIMS, THAT HAVE AT ANY TIME BEEN OWNED, OR THAT
ARE HEREAFTER OWNED, IN TORT OR IN CONTRACT BY BORROWER, ANY GUARANTOR OR ANY
AFFILIATE OF BORROWER OR ANY GUARANTOR AND THAT ARISE OUT OF ANY ONE OR MORE
CIRCUMSTANCES OR EVENTS THAT OCCURRED PRIOR TO THE DATE OF THIS AMENDMENT.
MOREOVER, EACH OF BORROWER AND THE GUARANTORS, JOINTLY AND SEVERALLY, ON ITS OWN
BEHALF AND ON BEHALF OF EACH OF ITS AFFILIATES, WAIVES ANY AND ALL CLAIMS NOW OR
HEREAFTER ARISING FROM OR RELATED TO ANY DELAY BY THE AGENT AND THE LENDERS IN
EXERCISING ANY RIGHTS OR REMEDIES UNDER THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS.
     SECTION 11. Expenses and Indemnification. Borrower agrees to pay upon
demand, all reasonable out-of-pocket costs and expenses of Agent and the Lenders
(including the reasonable fees and disbursements of counsel) in connection with
the preparation, execution and delivery of this Amendment and in connection with
the enforcement of the Credit Agreement, this Amendment or any of the other Loan
Documents. Borrower, on its own behalf and on behalf of each of its affiliates,
agrees to indemnify Agent and the Lenders, their officers, directors, employees,
attorneys and agents, and all affiliates of Agent and the Lenders and
predecessors in interest of Agent and the Lenders or any affiliate of Agent and
the Lenders (each an “Indemnified Party”) and hold each Indemnified Party
harmless against all claims, losses, liabilities and expenses (including
reasonable fees and disbursements of counsel but excluding the allocated costs
of internal counsel) arising from or relating to the Facility, the Credit
Agreement, the other Loan Documents, this Amendment and any and all loans and
other transactions between Borrower or any affiliate of Borrower and any
Indemnified Party. The Guarantors each agree that the foregoing obligations of
Borrower shall be included in and shall constitute part of the “Obligations” as
defined in the Guaranty Agreements.
     SECTION 12. Default; Cross-Default. It shall be a default under this
Amendment, and an Event of Default under the Credit Agreement, the Guaranty
Agreements, all other Loan Documents and under any and all other obligations of
Borrower or the Guarantors, if: (a) any one or more of them shall fail to comply
with any of the terms of this Amendment; (b) any one or more of them shall
default under any provision of the Credit Agreement, after giving effect to any
applicable notice or cure periods or materiality standards; (c) any one or more
of them shall default under any other obligation to Agent or to any Lender,
after giving effect to any applicable

11



--------------------------------------------------------------------------------



 



notice or cure periods or materiality standards; (d) any entity either
affiliated or under common control with Borrower or the Guarantors shall be in
default under any other agreement or obligation to Agent or to any Lender or
(e) the conditions set forth in Section 2.2 are not satisfied by the
Effectiveness Termination Date.
     SECTION 13. Waiver, Rights and Remedies. This Amendment shall not prejudice
any right or remedy of Agent or the Lenders and shall not be deemed a waiver of
any right or remedy, except with respect to the Specified Defaults specifically
described herein. Agent and the Lenders expressly reserve all of the rights and
remedies with respect to any other present or future default or event of default
arising under the Credit Agreement, including, without limitation, any failure
to make any payment on the Obligations from and after the date hereof, or
failure to perform any other obligation of Borrower or any other entity
affiliated or under common control with Borrower to Agent or the Lenders. This
Amendment shall be binding on, and inure to the benefit of, the parties and
their respective successors, heirs and assigns.
     SECTION 14. Notice. Any notice required to be given under this Amendment
shall be given in accordance with Section 11.1 of the Credit Agreement. Borrower
hereby notifies all parties hereto that all notices to Borrower or any Guarantor
should be mailed transmitted or delivered to the following address and not the
address set forth in Section 11.1 of the Credit Agreement:
1405 Old Alabama Road, Suite 200, Roswell, Georgia 30076, Attention of Kevin
Abelson, Vice President Finance (Telecopier No. (770) 642-1775; Telephone No.
(770) 998-9663 ext. 222), with a copy to 3751 Victoria Park Avenue, Toronto,
Ontario, M1W3Z4 Canada, Attention of Seymour Joffe (Telecopier No.
(416) 449-1073; Telephone No. (416) 449-1340) and a copy to 3751 Victoria Park
Avenue, Toronto, Ontario M1W 3Z4 Canada, Attention of Harry Rosenbaum
(Telecopier No. (416) 449-6438; Telephone No. (416) 449-1340).
     SECTION 15. Interpretation. This Amendment shall be construed to liberally
effectuate the rights and remedies of the parties hereto as expressed herein,
and neither such principle of interpretation nor the express language of this
Amendment shall be impaired or adversely affected by any instruments and
documents executed in connection herewith. The deletion of any provision from a
prior draft of this Amendment shall not and shall not be deemed to constitute
(and shall not be used as) evidence of any fact or interpretation, since the
parties may disagree as to the meaning and effect of such a deletion, and no
prior draft of this Amendment shall be admissible as evidence of the meaning of
this Amendment. Should any provision of this Amendment, the Credit Agreement or
the other Loan Documents require judicial interpretation, it is agreed that a
court interpreting or construing same shall not apply a presumption that the
terms hereof shall be more strictly construed against one party by reason of the
rule of construction that a document is to be construed more strictly against
the party who itself or through its agent prepared the same, it being agreed
that all parties hereto have participated in the preparation hereof and of the
Credit Agreement and the other Loan Documents.
     SECTION 16. No Other Amendment. Except for the amendments set forth above,
the text of the Credit Agreement shall remain unchanged and in full force and
effect. This Amendment is not intended to effect, nor shall it be construed as,
a novation. The Credit Agreement and this Amendment shall be construed together
as a single agreement. Nothing herein contained shall waive, annul, vary or
affect any provision, condition, covenant or

12



--------------------------------------------------------------------------------



 



agreement contained in the Credit Agreement, except as herein amended or
specifically waived with respect to the Specified Defaults, nor affect nor
impair any rights, powers or remedies under the Credit Agreement as hereby
amended. The Lenders and Agent do hereby reserve all of their rights and
remedies against all parties who may be or may hereafter become secondarily
liable for the repayment of the Obligations. Borrower promises and agrees to
perform all of the requirements, conditions, agreements and obligations under
the terms of the Credit Agreement, as heretofore and hereby amended. The Credit
Agreement, as so amended, is hereby ratified and affirmed. Borrower hereby
expressly agrees that the Credit Agreement, as amended, is in full force and
effect.
     SECTION 17. No Course of Conduct. At no time shall the prior or subsequent
course of conduct by Borrower or Agent and the Lenders directly or indirectly
limit, impair or otherwise adversely affect any of the parties’ rights or
remedies in connection with this or any of the instruments and documents
executed in connection herewith, since the parties hereto agree that this
Amendment and the Credit Agreement shall only be amended by written instruments
executed by the parties, as provided herein. To the extent that Agent and the
Lenders may have previously permitted Borrower to deviate from the terms and
provisions of the Credit Agreement, Borrower and the Guarantors hereby
acknowledge and agree that from the date of this Amendment, Borrower shall be
required and expected to strictly comply with all terms and provisions of this
Amendment and the Credit Agreement and Agent and the Lenders intend to enforce
the terms and provisions of this Amendment and the Credit Agreement as in effect
on the date hereof as amended hereby.
     SECTION 18. Limited Relationships. Neither Agent, the Lenders nor any
representative of Agent or the Lenders at any time has agreed or consented to
being an agent, principal, business associate or participant, joint venturer,
partner or alter ego of any of Borrower, the Guarantors or any of their
affiliates, and no such relationship is contemplated. No person except employees
of Agent, the Lenders and Agent’s and Lenders’ counsel has at any time been
directly or indirectly authorized by Agent or the Lenders to directly or
indirectly represent, speak or act for or on behalf of Agent or the Lenders with
respect to any matter whatsoever related to, arising out of or connected with
this Amendment or any other matter or contract.
     SECTION 19. ARM’S LENGTH AGREEMENT. BORROWER AND EACH GUARANTOR EACH HEREBY
ACKNOWLEDGES THAT IT HAS FREELY AND VOLUNTARILY ENTERED INTO THIS AMENDMENT
AFTER AN ADEQUATE OPPORTUNITY AND SUFFICIENT PERIOD OF TIME TO REVIEW, ANALYZE,
AND DISCUSS: (I) ALL TERMS AND CONDITIONS OF THIS AMENDMENT; (II) ANY AND ALL
OTHER DOCUMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AMENDMENT; AND (III) ALL FACTUAL AND LEGAL MATTERS RELEVANT
TO THIS AMENDMENT AND/OR ANY AND ALL SUCH OTHER DOCUMENTS, WITH COUNSEL FREELY
AND INDEPENDENTLY SELECTED BY BORROWER AND THE GUARANTORS. BORROWER AND THE
GUARANTORS EACH FURTHER ACKNOWLEDGES AND AGREES THAT IT HAS ACTIVELY AND WITH
FULL UNDERSTANDING PARTICIPATED IN THE NEGOTIATION OF THIS AMENDMENT AND ALL
OTHER DOCUMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS AMENDMENT AFTER
CONSULTATION AND REVIEW WITH ITS COUNSEL, THAT ALL OF THE TERMS AND

13



--------------------------------------------------------------------------------



 



CONDITIONS OF THIS AMENDMENT AND THE OTHER DOCUMENTS EXECUTED AND DELIVERED IN
CONNECTION WITH THIS AMENDMENT HAVE BEEN NEGOTIATED AT ARM’S-LENGTH, AND THAT
THIS AMENDMENT AND ANY AND ALL SUCH OTHER DOCUMENTS HAVE BEEN NEGOTIATED,
PREPARED, AND EXECUTED WITHOUT FRAUD, DURESS, UNDUE INFLUENCE, OR COERCION OF
ANY KIND OR NATURE WHATSOEVER HAVING BEEN EXERTED BY OR IMPOSED UPON ANY PARTY.
     SECTION 20. Miscellaneous. Except as expressly amended by this Amendment or
some other instrument in writing, the Credit Agreement, the Guaranty Agreements,
the other Loan Documents and any other agreement or document relating to the
Obligations evidenced by the Credit Agreement shall continue, unmodified and
unchanged. This Amendment constitutes the entire agreement of the parties
concerning the matters set forth herein and supersedes all prior and
contemporaneous agreements, written or oral, concerning such matters. This
Amendment may not be modified orally, and any modification must be in writing,
signed by the party to be bound. The captions are inserted only for the
convenience of the reader and shall not be construed to interpret or modify the
terms of the Agreement. Time shall be of the essence with respect to all
obligations of Borrower and the Guarantors under the terms and provisions of
this Amendment. This Amendment shall be governed by the laws of the State of
North Carolina without regard to its conflicts of law principles and may be
executed in multiple counterparts but all of which shall constitute one
agreement.

14



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
under seal as of the day and year first above written.

                  BORROWER:    
 
                ASHTON WOODS USA, L.L.C., a Nevada limited liability company    
 
           
 
  By:
Name:   /s/ Thomas C. Krobot
 
Thomas C. Krobot    
 
  Title:   President and Chief Executive Officer    
 
                OWNER GUARANTORS:    
 
                ELLY NEVADA, INC., a Nevada corporation    
 
           
 
  By:
Name:   /s/ Harry Rosenbaum
 
Harry Rosenbaum    
 
  Title:   Vice President and Secretary    
 
                NORMAN NEVADA, INC., a Nevada corporation    
 
           
 
  By:
Name:   /s/ Harry Rosenbaum
 
Harry Rosenbaum    
 
  Title:   Vice President and Secretary    
 
                LARRY NEVADA, INC., a Nevada corporation    
 
           
 
  By:
Name:   /s/ Harry Rosenbaum
 
Harry Rosenbaum    
 
  Title:   Vice President and Secretary    
 
                BRUCE NEVADA, INC., a Nevada corporation    
 
           
 
  By:
Name:   /s/ Harry Rosenbaum
 
Harry Rosenbaum    
 
  Title:   Vice President and Secretary    
 
                HARRY NEVADA, INC., a Nevada corporation    
 
           
 
  By:
Name:   /s/ Harry Rosenbaum
 
Harry Rosenbaum    
 
  Title:   President and Secretary    

[SIGNATURE PAGE TO FOURTH AMENDMENT TO FIRST AMENDED AND
RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  SEYMOUR NEVADA, INC., a Nevada corporation    
 
           
 
  By:
Name:   /s/ Harry Rosenbaum
 
Harry Rosenbaum    
 
  Title:   Vice President and Secretary    
 
                LITTLE SHOTS NEVADA L.L.C., a Nevada         limited liability
company    
 
           
 
  By:
Name:   /s/ Harry Rosenbaum
 
Harry Rosenbaum    
 
  Title:   Manager    
 
                SUBSIDIARY GUARANTORS:    
 
                ASHTON ATLANTA RESIDENTIAL,         L.L.C., a Georgia limited
liability company    
 
           
 
  By:
Name:   /s/ Thomas C. Krobot
 
Thomas C. Krobot    
 
  Title:   President and CEO    
 
                ASHTON DALLAS RESIDENTIAL L.L.C., a         Texas limited
liability company    
 
           
 
  By:
Name:   /s/ Thomas C. Krobot
 
Thomas C. Krobot    
 
  Title:   President and CEO    
 
                ASHTON HOUSTON RESIDENTIAL L.L.C.,         a Texas limited
liability company    
 
           
 
  By:
Name:   /s/ Thomas C. Krobot
 
Thomas C. Krobot    
 
  Title:   President and CEO    
 
                ASHTON WOODS ARIZONA L.L.C., a         Nevada limited liability
company    
 
           
 
  By:
Name:   /s/ Thomas C. Krobot
 
Thomas C. Krobot    
 
  Title:   President and CEO    

[SIGNATURE PAGE TO FOURTH AMENDMENT TO FIRST AMENDED AND
RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  ASHTON ORLANDO RESIDENTIAL         L.L.C., a Nevada limited
liability company    
 
           
 
  By:
Name:   /s/ Thomas C. Krobot
 
Thomas C. Krobot    
 
  Title:   President and CEO    
 
                ASHTON BURDEN, LLC, a Florida limited         liability company
   
 
           
 
  By:
Name:   /s/ Thomas C. Krobot
 
Thomas C. Krobot    
 
  Title:   President and CEO    
 
                ASHTON TAMPA RESIDENTIAL LLC, a         Nevada limited liability
company    
 
           
 
  By:
Name:   /s/ Thomas C. Krobot
 
Thomas C. Krobot    
 
  Title:   President and CEO    
 
                ASHTON DENVER RESIDENTIAL, LLC, a         Nevada limited
liability company    
 
           
 
  By:
Name:   /s/ Thomas C. Krobot
 
Thomas C. Krobot    
 
  Title:   President and CEO    
 
                PINERY JOINT VENTURE, a Colorado joint venture    
 
                By:   Ashton Woods USA L.L.C., a Nevada limited        
liability company, the member authorized to act on its behalf
 
           
 
  By:
Name:   /s/ Thomas C. Krobot
 
Thomas C. Krobot    
 
  Title:   President and CEO    
 
                ASHTON WOODS FINANCE CO., a Delaware corporation    
 
           
 
  By:
Name:   /s/ Thomas C. Krobot
 
Thomas C. Krobot    
 
  Title:   President and CEO    

[SIGNATURE PAGE TO FOURTH AMENDMENT TO FIRST AMENDED AND
RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  ASHTON WOODS ORLANDO LIMITED         PARTNERSHIP, a Florida
limited partnership    
 
                By:   Ashton Woods Lakeside L.L.C., a         Nevada limited
liability company, its general partner
 
           
 
  By:
Name:   /s/ Thomas C. Krobot
 
Thomas C. Krobot    
 
  Title:   President and CEO    
 
                ASHTON WOODS CORPORATE, LLC, a         Nevada limited liability
company    
 
           
 
  By:
Name:   /s/ Thomas C. Krobot
 
Thomas C. Krobot    
 
  Title:   President and CEO    
 
                ASHTON WOODS TRANSPORTATION,         LLC, a Georgia limited
liability company    
 
           
 
  By:
Name:   /s/ Thomas C. Krobot
 
Thomas C. Krobot    
 
  Title:   President and CEO    
 
                ASHTON WOODS CONSTRUCTION LLC,         an Arizona limited
liability company    
 
                By:   Ashton Woods Arizona L.L.C.,         a Nevada limited
liability company
 
           
 
  By:
Name:   /s/ Thomas C. Krobot
 
Thomas C. Krobot    
 
  Title:   President and CEO    
 
                ASHTON WOODS LAKESIDE L.L.C., a         Nevada limited liability
company    
 
           
 
  By:
Name:   /s/ Thomas C. Krobot
 
Thomas C. Krobot    
 
  Title:   President and CEO    

[SIGNATURE PAGE TO FOURTH AMENDMENT TO FIRST AMENDED AND
RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  CANYON REALTY L.L.C., a Texas limited liability company    
 
           
 
  By:
Name:   /s/ Thomas C. Krobot
 
Thomas C. Krobot    
 
  Title:   President and CEO    
 
                ASHTON BROOKSTONE, INC., a Texas corporation    
 
           
 
  By:
Name:   /s/ Thomas C. Krobot
 
Thomas C. Krobot    
 
  Title:   President and CEO    

[SIGNATURE PAGE TO FOURTH AMENDMENT TO FIRST AMENDED AND
RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  OWNER GUARANTOR:    
 
                LITTLE SHOTS HOLDINGS L.L.C., a         Nevada limited liability
company    
 
           
 
  By:
Name:   /s/ Harry Rosenbaum
 
Harry Rosenbaum    
 
  Title:   Manager    

[SIGNATURE PAGE TO FOURTH AMENDMENT TO FIRST AMENDED AND
RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL         ASSOCIATION, as Agent and a
Lender    
 
           
 
  By:
Name:   /s/ R. Scott Holtzapple
 
R. Scott Holtzapple    
 
  Title:   Director    

[SIGNATURE PAGE TO FOURTH AMENDMENT TO FIRST AMENDED AND
RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as a Lender    
 
           
 
  By:   /s/ Richard Kaunter
 
   
 
  Name:   Richard Kaunter    
 
  Title:   Senior Vice President    

[SIGNATURE PAGE TO FOURTH AMENDMENT TO FIRST AMENDED AND
RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  CITIBANK TEXAS, N.A. (Successor by         merger to Citibank
Texas, N.A.), as a Lender    
 
           
 
  By:
Name:   /s/ Rick Thompson
 
Rick Thompson    
 
  Title:   VP Citibank, NA    

[SIGNATURE PAGE TO FOURTH AMENDMENT TO FIRST AMENDED AND
RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  REGIONS BANK (Successor by merger to         AmSouth Bank), as
a Lender    
 
           
 
  By:
Name:   /s/ Daniel McClurkin
 
Daniel McClurkin    
 
  Title:   Vice President    

[SIGNATURE PAGE TO FOURTH AMENDMENT TO FIRST AMENDED AND
RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  GUARANTY BANK, as a Lender    
 
           
 
  By:   /s/ Linda Garcia
 
   
 
  Name:   Linda Garcia    
 
  Title:   Senior Vice President    

[SIGNATURE PAGE TO FOURTH AMENDMENT TO FIRST AMENDED AND
RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  COMERICA BANK, as a Lender    
 
           
 
  By:   /s/ Laura L. Benson
 
   
 
  Name:   Laura L. Benson    
 
  Title:   Vice President    

[SIGNATURE PAGE TO FOURTH AMENDMENT TO FIRST AMENDED AND
RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  KEY BANK, as a Lender    
 
           
 
  By:
Name:   /s/ Virgil Hogan
 
Virgil Hogan    
 
  Title:   Vice President    

[SIGNATURE PAGE TO FOURTH AMENDMENT TO FIRST AMENDED AND
RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  NATIONAL CITY BANK, as a Lender    
 
           
 
  By:
Name:   /s/ Kevin Culp
 
Kevin Culp    
 
  Title:   AVP    

[SIGNATURE PAGE TO FOURTH AMENDMENT TO FIRST AMENDED AND
RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



Schedule 1 (Amendments to Credit Agreement )
and
Schedule 2 (Proposed Restructuring Term Sheet – Material Terms)
[See separate documents for Schedules]
Exhibits J-1, J-2, J-3, K, L-1, L-2 and M (Security Documents)
[See separate documents for Exhibits]

 



--------------------------------------------------------------------------------



 



Schedule 1
On and as of the Fourth Amendment Effective Date, the Credit
Agreement shall be amended as follows:
Part A of Schedule 1
The following definitions in Section 1.1 of the Credit Agreement shall be
amended and restated in their entirety as follows:
               “Aggregate Commitment” shall mean the aggregate Commitments of
all the Lenders, as reduced or increased from time to time pursuant to the terms
of this Agreement. As of the date of the Fourth Amendment Closing Date, the
Aggregate Commitment is $95,000,000.
               “Applicable ABR Margin” shall mean, as at any date of
determination, six percent (6.00%).
               “Applicable Facility L/C Rate” shall mean, as at any date of
determination, six percent (6.00%).
               “Applicable LIBOR Margin” shall mean, as at any date of
determination, six percent (6.00%).
               “Borrowing Base” shall mean as at any date of determination after
the Interim Borrowing Period, an amount equal to the sum of the following assets
of Borrower and each Subsidiary Guarantor (but only to the extent (v) such
assets included in clauses (i), (ii), (iii), (iv), (v) or (vi) of this
definition, are subject to an enforceable recorded Mortgage and the Mortgage
Requirements have been satisfied with respect to such assets, (w) such assets
are not subject to any Liens other than Permitted Liens, (x) such assets are
located within the continental United States, (y) with respect to such assets,
no payment or other material default by Borrower or a Subsidiary Guarantor in
the payment or performance of any assessment district obligations, special
facility obligations or other similar obligations has occurred and is continuing
with respect to such assets and (z) with respect to real estate assets, if any
such assets are subject to a purchase money mortgage otherwise permitted in
accordance with this Agreement in favor of a third party other than Agent and
such purchase money mortgage (A) is subordinate to the Lien in favor of Agent
with respect to such Collateral or (B) is in effect prior to the Fourth
Amendment Closing Date):
(i) the lesser of (a) twenty-five percent (25%) of the Actual Costs for
Unimproved Entitled Land and (b) twenty-five percent (25%) of the Appraised
Value for Unimproved Entitled Land, plus
(ii) the lesser of (a) forty-five percent (45%) of the Actual Costs for Lots
Under Development and (b) forty-five percent (45%) of the Appraised Value for
Lots Under

1



--------------------------------------------------------------------------------



 



Development; provided, however, that any Lots Under Development not sold or
converted to Finished Lots within twenty-four (24) months following the date
that such Lots Under Development were first included in the Borrowing Base as
“Lots Under Development” shall be excluded from the Borrowing Base; provided,
further, that any Lots Under Development, which were not included in the
Borrowing Base as Lots Under Development on or prior to the Fourth Amendment
Closing Date, shall be excluded from this clause (ii) if either (1) no
development activity has occurred on such Lot Under Development for nine
(9) months or (2) such Lot Under Development is Unimproved Entitled Land and is
not being actively developed into a Finished Lot within nine (9) months
following the date that such Unimproved Entitled Land was first included in the
Borrowing Base as a “Lot Under Development”; plus
(iii) the lesser of (a) fifty-five percent (55%) of the Actual Costs for
Finished Lots and (b) fifty-five percent (55%) of the Appraised Value for
Finished Lots, plus
(iv) the least of (a) the Presold Housing Unit Borrowing Base Percentage
multiplied by the Actual Costs for Presold Housing Units, (b) the Presold
Housing Unit Borrowing Base Percentage multiplied by the Appraised Value for
Presold Housing Units and (c) the Presold Housing Unit Borrowing Base Percentage
multiplied by the Contract Sale Price for Presold Housing Units, plus
(v) the lesser of (a) the Model-Speculative Housing Unit Borrowing Base
Percentage multiplied by the Actual Costs for Speculative Housing Units and
(b) the Model-Speculative Housing Unit Borrowing Base Percentage multiplied by
the Appraised Value for Speculative Housing Units, plus
(vi) the lesser of (a) the Model-Speculative Housing Unit Borrowing Base
Percentage multiplied by the Actual Costs for Model Housing Units and (b) the
Model-Speculative Housing Unit Borrowing Base Percentage multiplied by the
Appraised Value for Model Housing Units, plus
(vii) one hundred percent (100%) of Unrestricted Cash of Borrower or a
Subsidiary Guarantor pledged to Agent pursuant to the Security Agreement and
held in a deposit account subject to a Control Agreement.
               Notwithstanding the foregoing, (a) the amount calculated pursuant
to clause (i) of this definition shall not exceed at any time twenty percent
(20%) of the Borrowing Base, (b) the aggregate of amounts calculated pursuant to
clauses (i), (ii) and (iii) of this definition shall not exceed at any time
forty-five percent (45%) of the Borrowing Base, (c) the aggregate amounts
calculated pursuant to clauses (v) and (vi) of this definition shall not exceed
at any time forty percent (40%) of the aggregate of the amounts calculated
pursuant to clauses (iv), (v) and (vi) of this definition, (d) the amount
calculated under this definition with respect to Condo Units shall not exceed at
any time twenty percent (20%) of the Borrowing Base, (e) the amount of any Lien
in favor of the holders of a purchase money mortgage (other than Agent) shall be
deducted from the Borrowing Base, (f) not more than ten percent (10%) of the
individual Lots included in the Borrowing Base shall have a purchase money
mortgage in favor of a holder other than Agent and (g) the contribution to the
Borrowing Base of real estate assets subject to a purchase money

2



--------------------------------------------------------------------------------



 



mortgage in favor of a holder other than Agent shall not exceed at any time five
percent (5%) of the aggregate Borrowing Base.
               Notwithstanding anything herein to the contrary, no calculation
of the Borrowing Base nor requirements related to the Borrowing Base shall be
necessary prior to the end of the Interim Borrowing Period.
               “Finished Lot” means Entitled Land comprised of a fully developed
single-family residential lot with respect to which all development and
construction work has been completed (including completion of all public or
private roadways necessary to provide sufficient access to such lot and
completion of all water, sanitary and storm sewer facilities in capacities
sufficient for single-family residential use) so that such lot is ready and of
sufficient size for a residence or condominium project to be constructed
thereon. The term “Finished Lot” shall not include any land upon which the
construction of a residential unit has commenced or lots that fall under the
definition of a Presold Housing Unit and have all permitting necessary to
commence construction in place.
               “Loan Documents” shall mean this Agreement, the Notes, the
Guaranty Agreements, the Security Documents, the Facility L/C Applications, all
other documents (if any) from time to time executed and delivered by Borrower or
a Guarantor that evidence, secure or guarantee any of the Obligations, and any
other document or instrument delivered from time to time in connection with this
Agreement, the Notes, the Guaranty Agreements, the Security Documents, the
Swingline Loans, the Revolving Credit Loans or the Facility L/Cs, as such
documents and instruments may be amended or supplemented from time to time.
               “Lots Under Development” means all Unimproved Entitled Land with
respect to which Borrower or any Subsidiary Guarantor has obtained all necessary
approvals for its subdivision for residential housing units (including
condominium units), and which Borrower or any Subsidiary Guarantor is actively
developing into Finished Lots, or which Borrower or any Subsidiary Guarantor
reasonably expects to begin development activity within a nine (9) month period;
provided, however, that the term “Lots Under Development” shall not include any
land upon which the construction of a residential housing unit has commenced;
provided, further that, the term “Lots Under Development” shall not include any
land which is not actively being developed into Finished Lots within nine (9)
months after such land was included in the Borrowing Base as “Lots Under
Development”.
               “Maximum Swingline Amount” shall mean Five Million Dollars
($5,000,000).
               “Permitted Liens” shall mean the following: (i) Liens for taxes,
assessments or other governmental charges or levies not yet due or which are
being contested in good faith by appropriate action; (ii) Liens in connection
with worker’s compensation, unemployment insurance or other social security, old
age pension or public liability obligations (other than any Lien imposed by
ERISA); (iii) Liens in favor of property owners’ associations securing payment
of assessments or other charges; (iv) easements, rights-of-way, restrictions,
plats, declarations of covenants, conditions and restrictions, condominium
declarations, or similar encumbrances on the use of real property which do not
interfere with the ordinary conduct of business of Borrower or any Subsidiary
Guarantor or materially detract from the value of such real property; (v) Liens

3



--------------------------------------------------------------------------------



 



in favor of a seller of Unimproved Entitled Land, Lots Under Development or
Finished Lots requiring Borrower or any Subsidiary Guarantor to make a payment
upon the future sale of such Unimproved Entitled Land, Lots Under Development or
Finished Lots in an amount not to exceed five percent (5%) of the gross sales
price or in the case of profit sharing agreements an amount that is reasonable
and customary in the industry and market; (vi) Liens securing the Obligations
pursuant to the Security Documents; and (vii) any Liens of mechanics,
materialmen or material suppliers incurred in the ordinary course of business
if, with respect to any such Liens securing Indebtedness that is past due,
(A) such Liens are being contested in good faith by appropriate proceedings for
which adequate reserves determined in accordance with GAAP have been established
and as to which the property subject to any such Lien is not yet subject to
foreclosure, sale or loss on account thereof or (B) a corresponding deduction is
made to the Borrowing Base Availability so as to deduct from the Borrowing Base
Availability the amount secured by any such Lien on any asset included in the
current Borrowing Base calculation.
               “Required Lenders” shall mean, at any particular time, Lenders
having at least 66-2/3% of the Aggregate Commitment or, if the Aggregate
Commitment has been terminated, Lenders having at least 66-2/3% of the aggregate
amount of the Revolving Credit Loans then outstanding; provided that the
Commitment of, and the portion of the Loans held by, any Defaulting Lender shall
be excluded for purposes of determining Required Lenders.
               “Secured Indebtedness” shall mean all Indebtedness of Borrower or
any of its Subsidiaries (excluding Indebtedness owing to Borrower or any of its
Subsidiaries and excluding Indebtedness created under this Agreement and owed to
Agent or the Lenders hereunder) that is (a) secured by a Lien on assets of
Borrower or any of its Subsidiaries or (b) supported by a guarantee of Borrower
or any Subsidiary (including without limitation purchase money Indebtedness,
Non-Recourse Indebtedness, obligations under sale/leaseback transactions and
obligations under Capital Leases) and in either case is Indebtedness permitted
under Section 7.9 hereof; provided, however, that Indebtedness under the
Subordinated Notes shall not be Secured Indebtedness solely by reason of clause
(b) of this definition.
               “Subordinated Notes” means the (i) 9.5% Senior Subordinated Notes
due 2015 issued pursuant to the Indenture, (ii) the Amended Notes, (iii) the
Exchanged Notes and (iv) any other notes, debentures or other similar
instruments issued by Borrower or any Subsidiary after the date of this
Agreement pursuant to either (x) a registered public offering or (y) a private
placement of such instruments in accordance with an exemption from registration
under the Securities Act of 1933 and/or the Securities Exchange Act of 1934 or
similar law, and which other notes, debentures or similar instruments meet the
following requirements:
               (a) the maturity date of such instruments must be a date which is
the later of (i) five (5) years from the date of issuance and (ii) two (2) years
after the Maturity Date;
               (b) such instruments must contain subordination and other
provisions and be subject to a subordination agreement, each satisfactory to
Agent in its sole discretion (including without limitation standstill provisions
and provisions requiring blockage of all payments thereunder for a period of at
least one hundred seventy nine (179) days upon the occurrence of an Event of
Default;

4



--------------------------------------------------------------------------------



 



               (c) such instruments are unsecured;
               (d) such instruments shall not permit any cash interest or
principal payments prior to the indefeasible payment in full of the Obligations
and termination of the Commitments;
               (e) such instruments shall not contain any covenants;
               (f) such instruments shall not contain any cross default to a
Default under any of the Loan Documents;
               (g) any other terms, provisions and events of default contained
in such instruments (or in any agreement or indenture under which such
instruments are issued) must be less restrictive, taken as a whole, than the
covenants, terms, provisions and events of default in this Agreement, as
determined by Agent in its sole discretion;
               (h) the aggregate outstanding principal amount of all
Subordinated Notes pursuant to this clause (iv) shall not exceed $50,000,000.00
at any time; and
               (i) all terms and conditions shall be reasonably satisfactory to
the prior review and approval of Agent.
               “Unimproved Entitled Land” means Entitled Land which is zoned to
permit single-family residential development (attached or detached) as a use by
right (or comparable classification under local law).

5



--------------------------------------------------------------------------------



 



Part B of Schedule 1
The following definitions shall be added to Section 1.1 of the Credit Agreement
in alphabetical order:
     “Amended Notes” shall have the meaning set forth in the Fourth Amendment.
     “Appraisal” shall mean a FIRREA-conforming appraisal, in form and substance
satisfactory to Agent, prepared by an MAI appraiser satisfactory to Agent which
reflects a valuation for the real property in question in accordance with the
following requirement:
     (a) with respect to Unimproved Entitled Land, such appraisal shall value
such Unimproved Entitled Land on an “as is” basis;
     (b) with respect to Lots, such appraisal shall be based on an “as is”
basis;
     (c) with respect to any Model Housing Unit, such appraisal shall be based
on the fair market value of individual Housing Units as offered for sale; and
     (d) with respect to any Speculative Housing Unit or any Presold Housing
Unit, such appraisal shall be based on (i) the fair market value of Model
Housing Units in the related project, if available, with adjustment for all
Improvements included in such Speculative Housing Unit or Presold Housing Unit
but which are not included in the applicable Model Housing Units, or, (ii) if
the fair market value of Model Housing Units in the related project is not
available to be calculated in clause (i), the fair market value of such
Speculative Housing Unit or any Presold Housing Unit including all Improvements.
     “Appraised Value” shall mean with respect to any Entitled Land, any Lots,
any Model Housing Unit, any Speculative Housing Unit or any Presold Housing
Unit, the sum of (a) the appraised value of such Entitled Land, Lots, Model
Housing Unit, Speculative Housing Unit or Presold Housing Unit as determined by
an Appraisal meeting the requirements for an Appraisal set forth in the
definition of the term “Appraisal”, plus (b) the amount that Borrower or any
Subsidiary Guarantor has actually expended (to the extent such expenditures
shall ultimately constitute costs of sales in accordance with GAAP) for the
development and construction of such Lots, Model Housing Units, Speculative
Housing Units and Presold Housing Units since the date of the applicable
Appraisal referred to in clause (a) hereof.
     “Bond Resolution” shall have the meaning set forth in Section 3 of the
Fourth Amendment.
     “Borrower and Subsidiary Pledge Agreement” shall mean the Borrower and
Subsidiary Pledge Agreement dated as of the Fourth Amendment Effective Date
executed by Borrower and each Subsidiary Guarantor in favor of Agent, for the
ratable benefit of Lenders, substantially in the form attached hereto as
Exhibit L-1, as modified, amended, supplemented or restated from time to time.
     “Borrowing Cap” shall mean $62,100,000.

6



--------------------------------------------------------------------------------



 



     “Collateral” shall mean, collectively, all of the real, personal and mixed
property (including capital stock) in which Liens are purported to be granted
pursuant to the Security Documents as security for the Obligations.
     “Control Agreement” shall mean any control agreement executed by Borrower
or any Subsidiary Guarantor, Agent and the depository institution in which cash
or Cash Equivalents of Borrower or any Subsidiary Guarantor are being held in a
deposit account which control agreement is substantially in the form attached
hereto as Exhibit M, as modified, amended, supplemented or restated from time to
time, all in form and substance satisfactory to Agent.
     “Contract Sale Price” means the sales price reflected in any agreement of
sale satisfying the requirements for an agreement of sale described in the
definition of “Presold Housing Unit”, as such sales price may be adjusted in
accordance with the terms of such agreement of sale.
     “Defaulting Lender” means, as of any date, any Lender that has (a) failed
to make a Loan required to be made by it hereunder, (b) given notice to Agent or
Borrower that it will not make, or that it has disaffirmed or repudiated any
obligation to make, any Loan hereunder (unless such notice is given by all
Lenders) or (c) been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.
     “Entitled Land” shall mean Land owned 100% by Borrower or by any Subsidiary
Guarantor in fee simple with respect to which (i) all requisite zoning
requirements and land use requirements for such Land’s then current use and
state of development have been satisfied and (ii) Borrower has sole control and
management rights. “Entitled Land” shall include all Unimproved Entitled Land,
Lots Under Development and Finished Lots.
     “Exchange Indenture” shall have the meaning set forth in the Fourth
Amendment.
     “Exchanged Notes” shall have the meaning set forth in the Fourth Amendment.
     “FIRREA” means the Financial Institutions Reform, Recovery, and Enforcement
Act of 1989, as amended from time to time.
     “Fourth Amendment” shall mean the Fourth Amendment to First Amended and
Restated Credit Agreement, dated as of January 13, 2009, by and among Borrower,
Lenders party thereto and Agent.
     “Fourth Amendment Closing Date” shall mean January 13, 2009.
     “Fourth Amendment Effective Date” shall have the meaning set forth in
Section 2.2 of the Fourth Amendment.
     “Interim Borrowing Period” shall mean the period from the Fourth Amendment
Effective Date until such time as all Mortgage Requirements have been satisfied
with respect to substantially all of the real property assets of Borrower and
the Subsidiary Guarantors.

7



--------------------------------------------------------------------------------



 



     “Model-Speculative Housing Unit Borrowing Base Percentage” shall mean
sixty-five percent (65%), unless (i) Presold Housing Unit Borrowing Base
Percentage is being calculated as set forth herein as eighty percent (80%) and
(ii) the Borrowing Base (calculated with the Presold Housing Unit Borrowing Base
Percentage as 80% and the Model-Speculative Housing Unit Borrowing Base
Percentage as 65%) is less than $95,000,000, in which case “Model-Speculative
Housing Unit Borrowing Base Percentage shall mean seventy percent (70%).
     “Mortgage Requirements” shall have the meaning ascribed thereto in
Section 6.17(e).
     “Mortgages” shall mean, collectively, the mortgages securing the
Obligations executed from time to time by Borrower and any Subsidiary Guarantor
in favor of Agent, which shall be substantially in the form attached hereto as
Exhibit J-1, Exhibit J-2 or J-3, as applicable, with such changes as shall be
required to conform each such Mortgage to the applicable laws and customary
practices of any other state in which each such Mortgage is to be recorded, all
in form and substance satisfactory to Agent, and as the same may be modified,
amended, supplemented or restated from time to time.
     “New Equity” shall have the meaning set forth in Section 2.2 of the Fourth
Amendment.
     “New Subsidiary” means (i) each new Subsidiary (which is not a Subsidiary
of Borrower on the date of this Agreement) of Borrower, (ii) any Subsidiary of
Borrower formed or acquired after the date of this Agreement and (iii) any
Subsidiary of Borrower existing on the Closing Date but which is not a Guarantor
if such Subsidiary at any time owns assets having an aggregate value in excess
of $250,000.
     “Owner Guarantor Pledge Agreement” shall mean the Owner Guarantor Pledge
Agreement dated as of the Fourth Amendment Effective Date executed by Little
Shots, which has approximately an 80% ownership interest in Borrower, in favor
of Agent, for the ratable benefit of Lenders, substantially in the form attached
hereto as Exhibit L-2, as modified, amended, supplemented or restated from time
to time.
     “Permitted Holders” shall mean (1)(a) Elly Nevada, Inc., (b) Norman Nevada,
Inc., (c) Larry Nevada, Inc., (d) Little Shots Nevada, L.L.C., (e) Elly
Colorado, Inc., (f) Norman Colorado, Inc. (g) Larry Colorado, Inc. and
(h) Little Shots Holdings LLC; (2) any equityholder, general partner or managing
member of any of the Persons referenced above in clause (1); (3) any officer,
director, employee, member, partner or equityholder of the manager or general
partner of any of the Persons referenced above in clauses (1) and (2); (4) the
spouses and descendants of the Persons referenced in clause (2); (5) in the
event of the incompetence or death of any of the Persons referred to in clause
(2) and (3) above, such Person’s estate, executor, administrator, committee or
other personal representative, in each case who at a particular date shall be
the beneficial owner of or have the right to acquire, directly or indirectly,
capital stock of Borrower (or any other direct or indirect parent company of
Borrower); and (6) any trust created for the benefit of, or any entity or
entities wholly-owned by, the Persons referenced above in clauses (1) through
(5).

8



--------------------------------------------------------------------------------



 



     “Plans and Specifications” shall mean the final architectural and civil
plans and specifications, including without limitation all maps, sketches,
diagrams, surveys, drawings and lists of materials, for the development of the
Land.
     “Pledge Agreements” shall mean the Borrower and Subsidiary Pledge Agreement
and the Owner Guarantor Pledge Agreement.
     “Presold Housing Unit Borrowing Base Percentage” shall mean seventy percent
(70%), unless the Borrowing Base (calculated with the Presold Housing Unit
Borrowing Base Percentage as 70% and the Model-Speculative Housing Unit
Borrowing Base Percentage as 65%) is less than $95,000,000, in which case
“Presold Housing Unit Borrowing Base Percentage” shall mean eighty percent
(80%).
     “Release Consideration” shall have the meaning ascribed thereto in
Section 6.18(f).
     “Restructuring Owners” shall mean the holders of the 9.5% Senior
Subordinated Notes due 2015 issued pursuant to the Indenture as of the Fourth
Amendment Closing Date obtaining a direct ownership or equity interest in
Borrower in connection with the Bond Resolution which such aggregate direct
ownership or equity interests in Borrower do not exceed 20% of the ownership or
equity interests in Borrower.
     “Secured Parties” shall mean the Lenders, Agent and any affiliate of a
Lender which affiliate of such Lender enters into a Interest Rate Contract with
Borrower or any Guarantor.
     “Security Agreement” shall mean the Security Agreement among Borrower, the
Subsidiary Guarantors and Agent, substantially in the form attached hereto as
Exhibit K, as modified, amended, supplemented or restated from time to time.
     “Security Documents” shall mean the Security Agreement, Pledge Agreements,
the Mortgages, any Control Agreements, any UCC financing statements, and any
other documents pursuant to which Borrower or any Subsidiary Guarantor shall
grant a Lien to Agent to secure the Obligations, as the same may be modified,
amended, supplemented or restated from time to time.

9



--------------------------------------------------------------------------------



 



Part C of Schedule 1
The following definitions shall be deleted from Section 1.1 of the Credit
Agreement:

  •   Adjusted Tangible Net Worth     •   Applicable Unused Fee Rate     •  
Level     •   Leverage Ratio

10



--------------------------------------------------------------------------------



 



Part D of Schedule 1
The following Sections of the Credit Agreement shall be amended and restated in
their entirety:
     2.1 Commitments.
     (a) Each Lender severally agrees, on the terms and conditions hereinafter
set forth, to make Revolving Credit Loans to Borrower from time to time during
the Commitment Period, and to purchase undivided interests and participations in
Facility L/Cs in accordance with Section 2.16 hereof, in an aggregate principal
amount of Revolving Credit Loans made by such Lender and of such Lender’s
Ratable Share of the Facility L/C Obligations not to exceed at any time
outstanding the amount set forth in Schedule 1 hereto (such Lender’s obligations
to make Revolving Credit Loans and to purchase undivided interests and
participations in Facility L/Cs in accordance with Section 2.16 hereof in such
amounts, as reduced, increased or otherwise modified from time to time pursuant
to the terms of this Agreement, being herein referred to as such Lender’s
“Commitment”), subject to the limitations set forth in Section 2.1(b),
Section 2.1(c) and Section 2.1(d) hereof.
     (b) After the Interim Borrowing Period, no Revolving Credit Loan or
Swingline Loan shall be made, nor shall any Facility L/C be issued, that would
have the effect of increasing the then outstanding amount of the Borrowing Base
Indebtedness to an amount exceeding the Borrowing Base as of the most recent
Inventory Valuation Date, provided that a Revolving Credit Loan shall not be
deemed to have increased the amount of the Borrowing Base Indebtedness if, and
only to the extent that, the proceeds of such Revolving Credit Loan are
immediately used to repay a Swingline Loan.
     (c) No Revolving Credit Loan or Swingline Loan shall be made, nor shall any
Facility L/C be issued if, prior to or after giving effect to such requested
Loan or Facility L/C, the Unrestricted Cash of Borrower exceeds $5,000,000 for
more than three (3) consecutive Business Days.
     (d) No Revolving Credit Loan or Swingline Loan shall be made, nor shall any
Facility L/C be issued during the Interim Borrowing Period if, prior to or after
giving effect to such requested Loan or Facility L/C, the Aggregate Outstanding
Credit Exposure exceeds the Borrowing Cap.
     (e) No Revolving Credit Loans shall be made at any time that any Swingline
Loan is outstanding, except for Revolving Credit Loans that are used, in whole
or in part, on the day on which made, to repay in full the outstanding principal
balance of the Swingline Loans. During the Commitment Period and as long as no
Default or Event of Default exists, Borrower may borrow, prepay in whole or in
part and reborrow Revolving Credit Loans, all in accordance with the terms and
conditions hereof.
     (f) Subject to the terms and conditions of this Agreement (including the
limitations on the availability of LIBOR Rate Loans and including the
termination of the Aggregate Commitment as set forth in Article 9 hereof), the
Revolving Credit Loans may from time to time

11



--------------------------------------------------------------------------------



 



be (i) LIBOR Rate Loans, (ii) ABR Loans, or (iii) a combination thereof, as
determined by Borrower and notified to Agent in accordance with Section 2.3
hereof, provided that no Revolving Credit Loan shall be made as a LIBOR Rate
Loan after the day that is one month prior to the last day of the Commitment
Period.
     2.3 Procedure for Borrowing.
     (a) Borrower may borrow under the Commitments (subject to the limitations
on the availability of LIBOR Rate Loans), during the Commitment Period, provided
Borrower shall give Agent written notice (the “Notice of Borrowing”), which
Notice of Borrowing must be received (i) prior to 11:00 a.m., Charlotte, North
Carolina time, at least three (3) Business Days prior to the requested Borrowing
Date for any borrowing of LIBOR Rate Loans, or (ii) prior to 10:00 a.m.,
Charlotte, North Carolina time on or before the requested Borrowing Date for any
borrowing of ABR Loans, which Notice of Borrowing shall be irrevocable. Each
Notice of Borrowing shall specify (A) the Borrowing Date (which shall be a
Business Day), (B) the amount of the requested borrowing and(C) whether the
borrowing is to be of LIBOR Rate Loans or ABR Loans. Each borrowing pursuant to
the Commitments shall be in the principal amount (1) in the case of ABR Loans,
of $1,000,000 or any larger amount which is an even multiple of $100,000, and
(2) in the case of LIBOR Rate Loans, of $10,000,000 or any larger amount which
is an even multiple of $1,000,000.
     (b) Subject to satisfaction of the terms and conditions of this Agreement,
each Lender shall deposit funds with Agent for the account of Borrower by 2:00
p.m. Charlotte, North Carolina time on the Borrowing Date by wire transfer or
other immediately available funds equal to its Ratable Share of the Revolving
Credit Loans to be made on the Borrowing Date. The Loan(s) will then promptly be
made available to Borrower by Agent crediting the account of Borrower on the
books of Agent with the aggregate amounts made available to Agent by Lenders,
and in like funds as received by Agent.
     (c) Each Lender may book its Loans and its participations in Facility L/Cs
at any Lending Office selected by such Lender and may change its Lending Office
from time to time. All terms of this Agreement shall apply to any such Lending
Office and the Loans and the Notes issued hereunder shall be deemed held by each
Lender for the benefit of any such Lending Office. Each Lender and LC Issuer
may, by written notice to Agent and Borrower in accordance with Section 11.2
hereof, designate replacement or additional Lending Offices through which Loans
will be made by it or Facility L/Cs will be issued by it and for whose account
Loan payments or a payment with respect to Facility L/Cs are to be made.
     (d) Each ABR Loan shall continue as an ABR Loan unless and until such ABR
Loan is converted into a LIBOR Rate Loan pursuant to Section 3.1 hereof or is
repaid in accordance with Section 2.11 hereof. Each LIBOR Rate Loan shall
continue as a LIBOR Rate Loan until the end of the then applicable Interest
Period therefor, at which time such LIBOR Rate Loan shall be automatically
converted into an ABR Loan unless (x) such LIBOR Loan is or was repaid in
accordance with Section 2.11 hereof or (y) such LIBOR Rate Loan is continued as
a LIBOR Rate Loan in accordance with Section 3.1 hereof.

12



--------------------------------------------------------------------------------



 



     (e) Notwithstanding anything to the contrary in this Agreement, Borrower
may submit no more than one (1) Notice of Borrowing in any one business week.
     2.4 Unused Fee. Borrower agrees to pay to Agent for the benefit of each
Lender an unused fee (the “Unused Fee”) for the Commitment Period, computed at
0.55% per annum on the average daily unused amount of each Lender’s Commitment
during the Commitment Period, payable quarterly in arrears and due on each
Quarterly Payment Date and on the last day of the Commitment Period, commencing
on the first of such dates to occur after the date of this Agreement. For
purposes of determining the unused portion of the Aggregate Commitment and the
unused portion of a Lender’s Commitment hereunder, the Aggregate Commitment
shall be deemed used to the extent of the aggregate face amount of the
outstanding Facility L/Cs and Revolving Credit Loans and such Lender’s
Commitment shall be deemed used to the extent of such Lender’s Ratable Share of
the aggregate face amount of the outstanding Facility L/Cs and Revolving Credit
Loans made by such Lender. For purposes of determining the Unused Fee payable to
a Swingline Lender, its Swingline Loans shall be treated as usage of its
Commitment.
     2.5 Interest; Default Interest.
     (a) Except as provided in Section 2.5(b) hereof, (i) the Revolving Credit
Loans shall bear interest on the unpaid principal amount thereof at a rate per
annum equal to (y) in the case of ABR Loans, the Alternate Base Rate in effect
from time to time, plus the Applicable ABR Margin in effect for such day, and
(z) in the case of LIBOR Rate Loans, the LIBOR Rate determined for the Interest
Period applicable thereto, plus the Applicable LIBOR Margin in effect on the
first day of such Interest Period, and (ii) the Swingline Loans shall bear
interest on the unpaid principal amount thereof at a rate per annum equal to the
Alternate Base Rate in effect from time to time, plus the Applicable ABR Margin
in effect for such day, plus 0.25%.
     (b) If all or a portion of the principal amount of any of the Revolving
Credit Loans made hereunder (whether as ABR Loans or LIBOR Rate Loans or a
combination thereof) or the Swingline Loans or any installment of interest on
any Revolving Credit Loan or Swingline Loan or any Unused Fee or Facility L/C
Fee shall not be paid when due (whether at the stated maturity, by acceleration
or otherwise and after any applicable opportunity to cure), any such overdue
principal amount and, to the extent permitted by applicable law, any overdue
installment of interest on any Revolving Credit Loan or Swingline Loan or any
overdue payment of Unused Fee or Facility L/C Fee hereunder shall, without
limiting any other rights of Lenders, bear interest at a rate per annum which is
the sum of the Alternate Base Rate in effect from time to time, plus the
Applicable ABR Margin, plus four percent (4%), from the date of such non-payment
until paid in full (before, as well as after, judgment); provided, however, if
all or any portion of any principal on any Revolving Credit Loan made as a LIBOR
Rate Loan hereunder shall not be paid when due and the then current Interest
Period for such LIBOR Rate Loan has not yet expired, the entire principal amount
of such LIBOR Rate Loan and, to the extent permitted by applicable law, any
overdue installment of interest on such LIBOR Rate Loan shall, without limiting
any other rights of Lenders, bear interest at a rate per annum which is the sum
of four percent (4%) plus the applicable non-default interest rate (which is the
sum of the applicable LIBOR Rate and the Applicable LIBOR Margin) on such LIBOR
Rate Loan then in effect from the date of such non-payment until the expiration
of the then current Interest Period with respect to such LIBOR Rate Loan
(before, as well as after, judgment); thereafter, the entire principal

13



--------------------------------------------------------------------------------



 



amount of such LIBOR Rate Loan and, to the extent permitted by applicable law,
any overdue installment of interest on such LIBOR Rate Loan shall, without
limiting any other rights of Lenders, bear interest at a rate per annum which is
the sum of the Alternate Base Rate in effect from time to time, plus the
Applicable ABR Margin, plus four percent (4%), until paid in full (before, as
well as after, judgment).
(c) Interest shall be payable in arrears and shall be due on each Interest
Payment Date and on the last day of the Commitment Period.
     2.7 Maturity Date of Commitment; Extension.
     (a) Unless earlier terminated pursuant to the terms of this Agreement, the
Aggregate Commitment shall terminate on the Maturity Date, and the unpaid
balance of the Revolving Credit Loans and Swingline Loans and all other unpaid
Obligations outstanding shall be paid on the Maturity Date.
     (b) Not more than once in any fiscal year of Borrower, Borrower may request
an extension of the Maturity Date to the first anniversary of the then scheduled
Maturity Date by submitting a request for an extension (the “Extension Request”)
to Agent not less than 180 days prior to the then scheduled Maturity Date.
Promptly upon (but not later than five (5) Business Days after) Agent’s receipt
and approval of the Extension Request, Agent shall deliver to each Lender a copy
of, and shall request each Lender to approve, the Extension Request. Each Lender
approving the Extension Request shall deliver its written approval no later than
60 days after such Lender’s receipt of the Extension Request. If the written
approval of the Extension Request by Lenders whose Ratable Shares equal or
exceed 66-2/3% in the aggregate is received by Agent within such 60-day period
and provided (i) no Default or Event of Default exists on the effective date of
such extension, (ii) Borrower shall deliver title insurance endorsements
satisfactory to Agent confirming the priority of the Liens created under the
Mortgages and (iii) after the Interim Borrowing Period, Borrower shall provide
to Agent evidence satisfactory to Agent that all property taxes owing by
Borrower with respect to all Property in the Borrowing Base have been paid, the
Maturity Date shall be extended as specified in the Extension Request but only
with respect to Lenders that have given their written approval. Borrower shall
pay to Lenders approving the extension an extension fee in an amount to be
determined by Borrower and Agent, payable on the effective date of such
extension. Except to the extent that a Lender that did not give its written
approval to such Extension Request (“Rejecting Lender”) is replaced as provided
in Section 3.10 hereof, the Loans and all interest thereon, fees and other
Obligations owed to such Rejecting Lender shall be paid in full on the Maturity
Date as determined prior to such Extension Request (the “Rejecting Lender’s
Facility Termination Date”).
     (c) If Lenders whose Ratable Shares equal or exceed 66-2/3% in the
aggregate approve the Extension Request, Borrower, upon notice to Agent and any
Rejecting Lender, may, subject to the provisions of the next to the last
sentence of Section 2.7(d) hereof, terminate the Commitment of such Rejecting
Lender (or such portion of such Commitment that is not assigned to a Replacement
Lender in accordance with Section 3.10 hereof), which termination shall occur as
of a date set forth in Borrower’s notice but in no event more than thirty
(30) days following such notice. The termination of a Lender’s Commitment shall
be effected in accordance with Section 2.7 (d) hereof.

14



--------------------------------------------------------------------------------



 



     (d) If Borrower elects to terminate a Commitment of a Rejecting Lender as
provided in Section 2.7(c), Borrower shall pay to the Rejecting Lender on the
effective date of such termination all Obligations due and owing to it hereunder
or under any other Loan Document, including, without limitation, the aggregate
outstanding principal amount of the Loans owed to such Rejecting Lender,
together with accrued interest thereon through the date of such termination,
amounts payable under Sections 2.9 and 3.5 hereof and the Unused Fee and
Facility L/C Fee payable to such Rejecting Lender. Upon request by Borrower or
Agent, the Rejecting Lender will deliver to Borrower and Agent a letter setting
forth the amounts payable to such Rejecting Lender as set forth above. Upon the
termination of such Rejecting Lender’s Commitment and payment of the amounts
provided for in the immediately preceding sentence, Borrower shall have no
further obligations to such Rejecting Lender under this Agreement and such
Rejecting Lender shall cease to be a Lender, provided, however, that such
Rejecting Lender shall continue to be entitled to the benefits of Sections 2.9,
3.5, 3.6 and 11.6 hereof, as well as to any fees accrued for its account
hereunder not yet paid, and shall continue to be obligated under Section 11.6(c)
hereof with respect to obligations and liabilities accruing prior to the
termination of such Rejecting Lender’s Commitment. If, as a result of the
termination of the Rejecting Lender’s Commitment, any payment of a LIBOR Rate
Loan occurs on a day which is not the last day of the applicable Interest
Period, Borrower shall pay to Agent for the benefit of Lenders (including any
Rejecting Lender) any loss or cost incurred by Lenders (including any Rejecting
Lender) resulting therefrom in accordance with Section 3.5 hereof. Upon the
effective date of the termination of the Rejecting Lender’s Commitment, the
Aggregate Commitment shall be reduced by the amount of the terminated Commitment
of the Rejecting Lender, and each other Lender shall be deemed to have
irrevocably and unconditionally purchased and received (subject to the
provisions of the next to the last sentence of this Section 2.7(d)), without
recourse or warranty, from the Rejecting Lender, an undivided interest and
participation in any Facility L/C then outstanding, ratably, such that each
Lender (excluding the Rejecting Lender but including any replacement Lender that
acquires an interest hereunder from such Rejecting Lender) holds a participation
interest in each Facility L/C in proportion to the ratio that such Lender’s
Commitment (upon the effective date of such termination of the Rejecting
Lender’s Commitment) bears to the Aggregate Commitment (as reduced by the
termination of such Rejecting Lender’s Commitment or a part thereof).
Notwithstanding the foregoing, if, upon the termination of the Commitment of
such Rejecting Lender, the sum of the outstanding principal balance of the Loans
and the Facility L/C Obligations would exceed the Aggregate Commitment (as
reduced), Borrower may not terminate such Rejecting Lender’s Commitment unless
Borrower, on or prior to the effective date of such termination, prepays, in
accordance with the provisions of this Agreement, outstanding Loans or causes to
be canceled, released and returned to the applicable LC Issuer outstanding
Facility L/Cs or deposits cash into the Facility L/C Collateral Account in
sufficient amounts in the aggregate such that, on the effective date of such
termination, the Aggregate Outstanding Credit Exposure does not exceed the sum
of the Aggregate Commitment (as reduced) and the amounts held in the Facility
L/C Collateral Account. In the event that Borrower makes such deposit into the
Facility L/C Collateral Account, such deposits shall be applied by Agent to pay
to the applicable LC Issuer amounts drawn on any Facility L/C that are not
reimbursed by Borrower and, provided no Default or Event of Default has occurred
that is continuing, shall be returned to Borrower when the Aggregate Outstanding
Credit Exposure equals or is less than the Aggregate Commitment.

15



--------------------------------------------------------------------------------



 



     2.11 Payments; Pro Rata Treatment.
     (a) Each borrowing by Borrower from Lenders hereunder (other than a
Swingline Loan), each payment (including each prepayment (other than a
prepayment pursuant to Section 2.7(d))) by Borrower on account of principal of
and interest on the Revolving Credit Loans, each payment by Borrower on account
of any Unused Fee hereunder and any reduction of the Commitments (in each case,
other than pursuant to Section 2.7(d)) shall be made pro rata according to the
respective Lenders’ Ratable Shares. All payments (including prepayments) to be
made by Borrower hereunder and under the Notes, whether on account of principal,
interest, fees or otherwise, shall be made without set-off or counterclaim and
shall be made prior to 11:00 a.m., Charlotte, North Carolina time, on the due
date thereof to Agent, for the account of Lenders, at Agent’s office at 301
South College Street, Charlotte, North Carolina, or at such other office as
directed by Agent from time to time, in Dollars and in immediately available
funds. Agent shall promptly distribute such payments to Lenders upon receipt in
like funds as received. If any payment hereunder on an ABR Loan becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day, and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension. If any payment hereunder on a LIBOR Rate Loan becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day (and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension)
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day.
     (b) Prior to the occurrence of a Default, Agent shall apply all payments
and prepayments in respect of the Obligations of Borrower under this Agreement
or any other Loan Document in such order as shall be specified by Borrower;
provided that if Borrower does not specify how such payments and prepayments are
to be applied prior to Agent’s receipt of such payments, and prepayments, such
amounts received shall be applied, first, to ABR Loans, and second, any excess
to LIBOR Rate Loans. After the occurrence of a Default, Agent shall, unless
otherwise specified at the direction of the Required Lenders which direction
shall be consistent with the last two sentences of this paragraph, apply all
payments and prepayments in respect of any Obligations of Borrower and all
proceeds of any enforcement action (or other realization), in the following
order:
          (i) first, to pay all costs and expenses incurred in connection with
any enforcement (or other realization) of the Loan Documents or any Interest
Rate Contract between Borrower or any Guarantor and a Secured Party, including
reasonable attorneys’ fees and out-of-pocket expenses actually incurred (but
excluding the allocated costs of internal counsel) and enforcement, maintenance
or realization of any Collateral;
          (ii) second, to pay all accrued interest on and then principal of any
portion of the Loans which Agent may have advanced on behalf of any Lender for
which Agent has not then been reimbursed by such Lender or Borrower;
          (iii) third, to pay Obligations in respect of any fees, expenses,
reimbursements or indemnities then due to Agent;

16



--------------------------------------------------------------------------------



 



          (iv) fourth, to pay Obligations in respect of any fees, expenses,
reimbursements or indemnities then due under the Loan Documents to the Lenders,
the Swingline Lender or any LC Issuer (other than the Reimbursement
Obligations);
          (v) fifth, to pay all accrued interest in respect of the Loans;
          (vi) sixth, to the ratable payment or prepayment of principal
outstanding on the Swingline Loans and any outstanding Reimbursement
Obligations, to the extent not previously paid by a mandatory borrowing
hereunder;
          (vii) seventh, to the ratable payment or prepayment on a pari passu
basis of (y) principal outstanding on the Revolving Credit Loans in such order
as Agent may determine in its sole discretion and (z) any amounts then due under
any Interest Rate Contract between Borrower or any Guarantor and a Secured
Party; and
          (viii) eighth, to the ratable payment of all other Obligations,
including without limitation, any obligation to fund any Collateral Shortfall
Amount under Article 8.
     Borrower shall remain liable and will pay, on demand, any deficiency
remaining in respect of the Obligations, together with interest thereon pursuant
to the terms of this Agreement, which interest shall constitute part of the
Obligations. The order of priority set forth in clauses (ii) and (iii) above and
the related provisions of this Agreement are set forth solely to determine the
rights and priorities of Agent. The order of priority set forth in clauses (iv),
(v), (vi) and (vii) above may be changed only with the prior written consent of
all the Lenders, the Swingline Lender and the LC Issuers without necessity of
notice to or consent of or approval by Borrower, or any other Person. The order
of priority set forth in clauses (ii) and (iii) above may be changed only with
the prior written consent of Agent.
     (c) Borrower may from time to time pay, without penalty or premium, all
outstanding ABR Loans, or, in a minimum aggregate amount of $250,000 or any
integral multiple of $500,000 in excess thereof, any portion of the outstanding
ABR Loans upon notice to Agent not later than 11:00 a.m. Charlotte, North
Carolina time on the date of payment. Borrower may from time to time pay,
subject to the payment of any indemnification amounts required by Section 3.5
but without penalty or premium, all outstanding LIBOR Rate Loans, or, in a
minimum aggregate amount of $5,000,000 or any integral multiple of $1,000,000 in
excess thereof, any portion of the outstanding LIBOR Rate Loans upon notice to
Agent not later than 10:00 a.m. Charlotte, North Carolina time on the date of
payment; provided, that, notwithstanding the foregoing, other than any
prepayment of Revolving Credit Loans made by Borrower in order to comply with
Section 6.4 hereof, no more than two prepayments of Revolving Credit Loans may
be made each calendar month.
     (d) In addition to the principal payments otherwise required hereunder,
Borrower shall make mandatory prepayments of principal as set forth below:
          (i) Borrower shall pay to Agent for the ratable benefit of Lenders the
Release Consideration for any Land sold or released as provided in Section 6.18
upon the closing date for such Land sold and released from the Mortgages;

17



--------------------------------------------------------------------------------



 



          (ii) If, at any time after the Interim Borrowing Period, Borrowing
Base Indebtedness exceeds the then applicable Borrowing Base, Borrower shall
have five (5) Business Days after having knowledge thereof, (A) to prepay the
Loans so that the Borrowing Base Indebtedness does not exceed the then
applicable Borrowing Base, or (B) to deliver to Agent a more current Borrowing
Base Certificate that demonstrates that the Borrowing Base Indebtedness does not
exceed the Borrowing Base, or (C) to increase the Unrestricted Cash included in
the Borrowing Base so long as such increase shall not result in the Unrestricted
Cash of Borrower being greater than $5,000,000, or (D) to otherwise provide cash
collateral in accordance with Article 8 such that the Borrowing Base
Indebtedness (less any Facility L/C’s which are cash collateralized in
accordance with Article 8) does not exceed the then applicable Borrowing Base;
and
          (iii) If, at any time Unrestricted Cash of Borrower exceeds $5,000,000
for more than three (3) Business Days, Borrower shall immediately after having
knowledge thereof prepay the Loans so that Unrestricted Cash of Borrower does
not exceed $5,000,000.
     Amounts repaid hereunder may be reborrowed under this Section 2.11(d) in
accordance with this Agreement.
     2.13 The Facility L/Cs. So long as no Default or Event of Default exists,
Wachovia Bank and each other Lender that is designated as an LC Issuer in
accordance with Section 2.14(a) hereof, agree to issue Facility L/Cs, on the
terms and conditions hereof, provided that (a) the aggregate of all Facility L/C
Obligations at any one time outstanding shall not exceed Thirty Million Three
Hundred Thousand Dollars ($30,300,000), (b) the sum of the aggregate amount of
all Loans and the aggregate amount of all Facility L/C Obligations at any one
time outstanding shall not exceed the Aggregate Commitment and (c) the issuance
of Facility L/Cs is subject to the limitation set forth in Section 2.1(b)
hereof. Each letter of credit issued by Wachovia Bank under the terms of the
Existing Credit Agreement shall be treated as a Facility L/C issued hereunder.
     2.15 Issuance of Facility L/Cs.
     (a) Borrower may request an LC Issuer to issue a Facility L/C by delivering
to such LC Issuer (with a copy to Agent if Agent is not such LC Issuer), no
later than 11:00 a.m. (local time at such LC Issuer’s office designated herein)
two (2) Business Days prior to the date on which issuance of the Facility L/C is
requested by Borrower, a standby letter of credit application and reimbursement
agreement in such LC Issuer’s then customary form (the “Facility L/C
Application”) completed to the satisfaction of such LC Issuer, together with the
proposed form of such letter of credit (which shall comply with the applicable
requirements of Section 2.15(b) below) and such other certificates, documents
and other papers and information as such LC Issuer may reasonably request.
     (b) Each Facility L/C issued hereunder shall, among other things, (i) be in
such form requested by Borrower as shall be acceptable to the LC Issuer thereof
in its sole discretion, and (ii) have an expiry date (taking into account any
automatic renewal provisions thereof) occurring prior to the Maturity Date. If
the Aggregate Commitment is terminated (whether by acceleration, demand, or
otherwise), then, not later than simultaneously with such termination, all
outstanding

18



--------------------------------------------------------------------------------



 



Facility L/Cs shall be returned to the LC Issuer thereof or Borrower shall cash
collateralize all outstanding Facility L/Cs in accordance with Article 8 hereof.
Each Facility L/C Application and each Facility L/C shall be subject to the
Uniform Customs and, to the extent not inconsistent therewith, the laws of the
state in which is located the LC Issuer’s office from which such Facility L/C is
issued.
     (c) An LC Issuer shall not issue, amend or extend, at any time, any
Facility L/C:
          (i) if the aggregate maximum amount then available for drawing under
Letters of Credit issued by such LC Issuer, after giving effect to the Facility
L/C or amendment or extension thereof requested hereunder, shall exceed any
limit imposed by law or regulation upon such LC Issuer;
          (ii) if, after giving effect to the issuance, amendment or extension
of the Facility L/C requested hereunder, the aggregate principal amount of the
Facility L/C Obligations would exceed Thirty Million Three Hundred Thousand
Dollars ($30,300,000);
          (iii) if, after the Interim Borrowing Period and after giving effect
to the issuance, amendment or extension of the Facility L/C requested hereunder,
Borrowing Base Indebtedness would exceed the Borrowing Base as of the most
recent Inventory Valuation Date;
          (iv) if, after giving effect to the issuance, amendment or extension
of the Facility L/C requested hereunder, the sum of (A) the outstanding and
unpaid principal amount of the Loans and (B) the Facility L/C Obligations would
exceed the Aggregate Commitment;
          (v) if such LC Issuer receives written notice from Agent at or before
11:00 a.m. Charlotte, North Carolina time on the proposed date of issuance,
amendment or extension of such Facility L/C that one or more of the conditions
precedent contained in Section 2.15(d) below would not on such date be
satisfied, unless such conditions are thereafter satisfied or waived and written
notice of such satisfaction is given to such LC Issuer by Agent; or
          (vi) that is in a currency other than Dollars.
     (d) The issuance, amendment or extension of any Facility L/C is subject to
the satisfaction in full of the following conditions on the date of such
issuance, amendment or extension:
          (i) the conditions of Sections 5.1 and 5.2 hereof are satisfied; and
          (ii) no order, judgment or decree of any court, arbitrator or
governmental authority shall enjoin or restrain the LC Issuer thereof from
issuing the Facility L/C and no law, rule or regulation applicable to such LC
Issuer and no directive from any governmental authority with jurisdiction over
such LC Issuer shall prohibit such LC Issuer from issuing Letters of Credit
generally or from issuing that Facility L/C.
     (e) Upon receipt of any Facility L/C Application from Borrower, the LC
Issuer will process such Facility L/C Application, and the other certificates,
documents and other papers delivered to such LC Issuer in connection therewith,
in accordance with its customary procedures

19



--------------------------------------------------------------------------------



 



and, upon satisfaction of all conditions contained in this Agreement, shall
promptly issue the original of such Facility L/C and deliver it to the
beneficiary thereof, or to Borrower which shall deliver such original Facility
L/C to the beneficiary, and furnish a copy thereof to Borrower. The LC Issuer
shall give Agent written notice, or telephonic notice confirmed promptly
thereafter in writing, of the issuance of a Facility L/C.
     (f) No LC Issuer shall extend or amend any Facility L/C unless the
requirements of this Section 2.15 are met as though a new Facility L/C were
being requested and issued.
     2.20 Obligations Absolute.
     (a) The obligations of the other Lenders to an LC Issuer with respect to
Facility L/Cs issued by such LC Issuer, and the Reimbursement Obligations of
Borrower with respect to Facility L/Cs, under this Agreement shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including without limitation
the following:
          (i) the existence of any claim, set-off, defense or other right which
Borrower may have at any time against any beneficiary, or any transferee, of any
Facility L/C (or any Persons for whom any such beneficiary or any such
transferee may be acting), any LC Issuer or any other Person, whether in
connection with this Agreement, the transaction contemplated herein, or any
unrelated transaction (including any underlying transaction between Borrower or
any Subsidiary and the beneficiary of such Facility L/C);
          (ii) any draft, certificate, statement or any other document presented
under any Facility L/C proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect;
          (iii) payment by an LC Issuer under any Facility L/C against
presentation of a draft or certificate which does not comply with the terms of
such Facility L/C, provided that such LC Issuer has made such payment to the
beneficiary set forth on the face of such Facility L/C;
          (iv) the occurrence or any Default or Event of Default;
          (v) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or
          (vi) any other circumstances or happening whatsoever, whether or not
similar to any of the foregoing.
     (b) Each LC Issuer shall be entitled to rely, and shall be fully protected
in relying, upon any Facility L/C, draft, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel, independent accountants and
other experts selected by such LC Issuer. Each LC Issuer shall be fully
justified in failing or refusing to take any action under this Agreement unless
it shall first have received such advice or concurrence of the Required Lenders
as it reasonably deems appropriate or it shall first be

20



--------------------------------------------------------------------------------



 



indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take such action. Notwithstanding any other provision of this
Section 2.20, each LC Issuer shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement in accordance with a request of
the Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and any future holders of a
participation in any Facility L/Cs.
     4.3 Power; Authorization; Enforceable Obligations. Borrower and each
Subsidiary Guarantor has the corporate, partnership or limited liability company
(as applicable) power and authority to make, deliver and perform the Loan
Documents to which it is a party and (in the case of Borrower) to borrow
hereunder, and has taken all corporate or other action necessary to be taken by
it to authorize (a) (in the case of Borrower) the borrowings on the terms and
conditions of this Agreement and the Notes, and (b) the execution, delivery and
performance of the Loan Documents to which it is a party. No consent, waiver or
authorization of, or filing with any Person (including without limitation any
Governmental Authority) is required to be made or obtained by Borrower in
connection with the borrowings hereunder or by Borrower or any Guarantor in
connection with the execution, delivery, performance, validity or enforceability
of the Loan Documents to which it is a party. This Agreement has been, and each
Note and each other Loan Document will be, duly executed and delivered on behalf
of Borrower or each Guarantor (as the case may be), and this Agreement
constitutes, and each Note and each other Loan Document when executed and
delivered hereunder will constitute, a legal, valid and binding obligation of
Borrower or the Subsidiary Guarantors or the Owner Guarantors (as the case may
be), enforceable against Borrower or the Subsidiary Guarantors or the Owner
Guarantors (as the case may be), in accordance with its terms, subject to the
effect, if any, of bankruptcy, insolvency, reorganization, arrangement or other
similar laws relating to or affecting the rights of creditors generally and the
limitations, if any, imposed by the general principles of equity and public
policy.
     4.4 No Legal Bar. The execution, delivery and performance of this
Agreement, the Notes and the other Loan Documents, the borrowings hereunder and
the use of the proceeds thereof and the execution, delivery and performance by
the Subsidiary Guarantors of the Subsidiary Guaranty Agreements and the other
Loan Documents (a) do not violate any Requirement of Law or Contractual
Obligation of Borrower or any of Borrower’s Subsidiaries, (b) do not contravene
the articles of incorporation, charter, bylaws, partnership agreement, articles
or certificate of formation, operating agreement or other organizational
documents of Borrower or any of Borrower’s Subsidiaries and (c) do not result
in, or require, the creation or imposition of any Lien on any of its properties
or revenues pursuant to any Requirement of Law or Contractual Obligation.
     4.5 No Material Litigation. No litigation, investigation or proceeding of
or before any arbitrator or Governmental Authority is pending or, to the
knowledge of Borrower, threatened by or against Borrower or any of Borrower’s
Subsidiaries or against any of their respective properties or revenues (a) with
respect to this Agreement, the Notes or any other Loan Document or any of the
transactions contemplated hereby or thereby, or (b) which could reasonably be
expected to have a material adverse effect on the business, operations, property
or financial or other condition of Borrower and Borrower’s Subsidiaries taken as
a whole.

21



--------------------------------------------------------------------------------



 



     4.16 Ownership and Liens.
     (a) Borrower and each Subsidiary have title to, or valid leasehold
interests in, all of their respective properties and assets, real and personal,
including the properties and assets and leasehold interests reflected in the
financial statements referred to in Section 4.1 hereof (other than any
properties or assets disposed of in the ordinary course of business), and none
of the properties and assets owned by Borrower or any Subsidiary and none of
their leasehold interests is subject to any Lien, except for (a) Permitted
Liens, (b) Liens pursuant to Secured Indebtedness permitted under Section 7.1,
(c) Liens incurred or deposits made in the ordinary course of business to secure
performance of tenders, statutory obligations, surety and appeal bonds, bid,
leases, government contracts, performance and return-of-money bonds and similar
obligations (exclusive of obligations for the payment of borrowed money),
(d) leases and subleases (or any Liens related thereto) granted to others that
do not materially interfere with the ordinary course of business of Borrower and
its Subsidiaries, (e) Liens on assets that are not included in the Borrowing
Base incurred in connection with a sale/leaseback transaction, (f) judgment
Liens not giving rise to an Event of Default, (g) any right of first refusal,
right of first offer, option, contract or other agreement to sell an asset,
(h) Liens of a lessor under any Capital Leases, and (i) banker’s Liens (and
rights of set off) arising in accordance with applicable law.
     (b) Schedule 4.16 contains a complete and accurate list as of the Fourth
Amendment Effective Date of the location, by state, county and street address
(if such street address is available), of (i) all real property in which
Borrower or any Subsidiary has any interest as owner and (ii) each other
location where any of the Collateral is located or where any records relating to
the Collateral are kept, if any. To the extent such real property will be a part
of the Collateral, the recording office in which the Mortgage applicable to such
real property will be filed and the record owner of such real property are also
listed on Schedule 4.16. Borrower and Subsidiary Guarantors are the record and
beneficial owners of all of the presently existing Collateral covered by the
Security Documents, in each case free and clear of all Liens, except for
Permitted Liens. Borrower and its Subsidiaries have good, marketable and
insurable fee simple title in all real property listed on Part A of
Schedule 4.16, free and clear of all Liens, except for Permitted Liens. Borrower
and Subsidiary Guarantors are in possession of all real property constituting
part of the Collateral and no default by Borrower or Subsidiary Guarantors
exists and Borrower and Subsidiary Guarantors do not have any knowledge of any
other default under any agreement relating to any real property constituting
part of the Collateral, to the extent that any such default would result in loss
of possession, the imposition of any Lien (other than Permitted Liens) or loss
of any ownership interest in any such real property; no Lien exists on or with
respect to the interest of Borrower and Subsidiary Guarantors in any such real
property, other than Permitted Liens. Each party other than Borrower and
Subsidiary Guarantors in possession of any part of the real property which is a
part of the Collateral is listed on Schedule 4.16, together with the terms of
such possession (i.e., lease or other agreement, monthly payment and term of
agreement).
     (c) Each of Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by Borrower and its Subsidiaries
does not infringe upon the rights of another Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a material adverse effect on Borrower or any of its
Subsidiaries.

22



--------------------------------------------------------------------------------



 



     (d) All capital stock, debentures, bonds, notes and all other securities of
Borrower and its Subsidiaries presently issued and outstanding are validly and
properly issued in accordance with all applicable laws, including, but not
limited to, the “Blue Sky” laws of all applicable states and the federal
securities laws. The issued shares of capital stock of Borrower’s wholly-owned
Subsidiaries are owned by Borrower, directly or indirectly, free and clear of
any Lien or adverse claim, except for the Liens provided in the Borrower and
Subsidiary Pledge Agreement. At least a majority of the issued shares of capital
stock of each of Borrower’s other Subsidiaries (other than wholly-owned
Subsidiaries) is owned by Borrower, directly or indirectly, free and clear of
any Lien or adverse claim, except for the Liens provided in the Borrower and
Subsidiary Pledge Agreement. The issued member interests of Borrower held by any
Owner Guarantor are owned by such Owner Guarantor, directly or indirectly, free
and clear of any Lien or adverse claim, except for the Liens provided in the
Owner Guarantor Pledge Agreement.
     5.2 Conditions to All Loans. In addition to the other terms and conditions
of this Agreement with respect to the making of Loans and the issuance of
Facility L/Cs, the obligation of each Lender to make any Loan and of the LC
Issuers to issue, amend or extend any Facility L/C hereunder on any date
(including without limitation the first Borrowing Date) is subject to the
satisfaction of the following conditions precedent as of such date:
     (a) Representations and Warranties. The representations and warranties made
by Borrower in this Agreement and any representations and warranties made by
Borrower or any Subsidiary of Borrower which are contained in any other Loan
Document, any other certificate, document or financial or other statement
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Loan or
issuance of such Facility L/C as if made on and as of such date unless stated to
relate to a specific earlier date.
     (b) No Default or Event of Default. No Default or Event of Default shall
have occurred and be continuing on such date or after giving effect to the Loan
to be made or Facility L/C to be issued, amended or extended on such date.
     (c) Facility L/C Application. In the case of the issuance, amendment or
extension of any Facility L/C, Borrower shall have delivered to the applicable
LC Issuer a Facility L/C Application in accordance with Section 2.15 hereof for
each Facility L/C that Borrower has requested such LC Issuer to issue, amend or
extend.
     (d) Borrowing Base Certificate. In the case of any request for a Loan or
issuance, amendment or extension of a Facility L/C after the Interim Borrowing
Period, Borrower shall have delivered its monthly Borrowing Base Certificate for
the preceding month showing the calculation of the Borrowing Base.
     (e) Borrowing Base. Such borrowing or the issuance, amendment or extension
of such Facility L/C shall not violate the provisions of Section 2.1 or
Section 2.22 hereof.
     (f) Loan Documents. The Loan Documents shall have been duly executed and
delivered by Borrower and all Guarantors which are parties thereto to Agent.

23



--------------------------------------------------------------------------------



 



     (g) Cash Limit. Borrower shall certify to Agent that prior to, and after
giving effect to, such borrowing or issuance, Unrestricted Cash of Borrower
shall not exceed $5,000,000 for more than three (3) consecutive Business Days.
Each borrowing by Borrower and each submission of a Facility L/C Application
under this Agreement shall constitute a representation and warranty by Borrower
as of the date of such borrowing or submission of such Facility L/C Application
that the conditions contained in the foregoing paragraphs of this Section 5.2
have been satisfied.
     6.2 Certificates; Other Information. Furnish to each Lender and Agent:
     (a) concurrently with the delivery of each financial statement referred to
in Section 6.1(a) above and each financial statement referred to in
Section 6.1(b) above, a certificate of the Chief Financial Officer of Borrower
(in the form of Exhibit F attached hereto or such other form as shall be
reasonably acceptable to Agent) stated to have been made after due examination
by such Chief Financial Officer (i) stating that, to the best of such officer’s
knowledge, Borrower and each of its Subsidiaries during such period has observed
or performed in all material respects all of its covenants and other agreements,
and satisfied every condition contained in this Agreement, the Notes and the
other Loan Documents to be observed, performed or satisfied by it, and that such
Chief Financial Officer has obtained no knowledge of any Default or Event of
Default except as specified in such certificate, and (ii) showing in detail the
calculations supporting such statement in respect of Sections 6.10, 6.15, 7.1,
7.5, 7.6(g), 7.10 and 7.12 hereof;
     (b) concurrently with the delivery of the financial statements referred to
in Section 6.1(a) above, a copy of the management prepared business plan and
budget of Borrower and its Subsidiaries for the current fiscal year;
     (c) within sixty (60) days after the end of each quarterly period of each
fiscal year, a sales report identifying as to Borrower and its Subsidiaries the
inventory of real estate operations, including Land and Housing Units as of such
date, designated in such categories as are reasonably required by Agent; such
summary shall include a delineation of sold or unsold items in each category;
     (d) promptly upon receipt thereof, copies of all final reports submitted to
Borrower by independent certified public accountants in connection with each
annual, interim or special audit of the books of Borrower or any of its
Subsidiaries made by such accountants, including without limitation any final
comment letter submitted by such accountants to management in connection with
their annual audit;
     (e) copies of all reports, notices and other information furnished to any
holder of any Subordinated Notes as and when such reports, notices and other
information are so furnished to such holder; and
     (f) promptly, on notice to Borrower, such additional financial and other
information as any Lender may from time to time reasonably request.
     6.3 Borrowing Base Certificate. After the Interim Borrowing Period, furnish
to Agent as soon as available, but in any event within twenty (20) days after
the end of each

24



--------------------------------------------------------------------------------



 



calendar month, a Borrowing Base Certificate, certified by the Chief Financial
Officer of Borrower, showing the calculation of the Borrowing Base as of the
second (2nd) to last Tuesday of such month.
     6.4 Compliance with Borrowing Base Requirements. At any time any Borrowing
Base Certificate required to be furnished to Agent in accordance with
Section 6.3 hereof indicates that the aggregate amount of Borrowing Base
Indebtedness outstanding exceeds the Borrowing Base, within fifteen
(15) calendar days after the delivery of such Borrowing Base Certificate to
Agent, (a) reduce the principal amount of the Loans and undrawn and drawn
Facility L/Cs (or, if no Loans are outstanding, provide cash collateral for
undrawn Facility L/Cs in accordance with Article 8) or other Borrowing Base
Indebtedness then outstanding by an amount sufficient to reduce the aggregate
amount of Borrowing Base Indebtedness outstanding to be equal to or less than
the Borrowing Base, or (b) deliver to Agent a more current Borrowing Base
Certificate that demonstrates that the aggregate amount of Borrowing Base
Indebtedness does not exceed the Borrowing Base.
     6.7 Maintenance of Property, Insurance.
     (a) Keep all property useful in and necessary to its business in good
working order and condition;
     (b) Maintain, at Borrower’s sole cost and expense, the following insurance:
(i) comprehensive commercial general liability insurance (including public
liability, general liability and business interruption insurance) for Borrower
and Subsidiary Guarantors and insurance with respect to their property against
such casualties, contingencies and risks and in at least such amounts and
against at least such risks as are usually insured against in the same general
area by companies engaged in the same or similar business, (ii) “All-Risk” fire
and extended coverage hazard insurance (including include fire, vandalism,
sinkhole (if applicable) and malicious mischief coverage) covering the Property
related to any Land owned by Borrower or any Subsidiary Guarantor in an
aggregate amount of not less than 100% of the agreed upon full insurable
replacement value of the Property, including coverage for loss of rents or
business interruption; (iii) during the course of any construction,
reconstruction, remodeling or repair of any Improvements, builders’ all-risk
extended coverage insurance in amounts based upon the completed replacement
value of the Improvements (excluding site improvements, below grade
improvements, roads, foundations, parking areas, paths, walkways and like
improvements) and endorsed to provide that occupancy by any person shall not
void such coverage; (iv) insurance which complies with the workers’ compensation
and employers’ liability laws of all states in which Borrower and Subsidiary
Guarantors shall be required to maintain such insurance; and (v) such other
insurance as Agent may reasonably require.
     (c) Each insurance policy required under this Section shall: (i) be written
by an insurance company authorized or licensed to do business in the state
within which any Land is located having an Alfred M. Best Company, Inc. rating
of “A-“ or higher and a financial size category of not less than IX; (ii) be for
terms of at least one year, with premium prepaid for the term of the policy;
(iii) be subject to the reasonable approval of Agent as to insurance companies,
amounts, content, forms of policies and expiration dates; (iv) name Agent, its
successors and assigns (1) as an additional insured and loss payee under all
liability insurance policies, and (2)

25



--------------------------------------------------------------------------------



 



as the first mortgagee, under a standard non-contributory mortgagee clause, on
all property insurance policies and all loss of rents or loss of business income
insurance policies; and (v) contain provisions providing for written notice to
Agent at least thirty (30) days prior to any cancellation, termination or
modification thereof (if, in the case of any termination or modification,
Borrower or any Subsidiary knows or has reason to know of such termination or
modification), or of any coverage provided that if such cancellation or
termination is due to non-payment of premiums, the time period for such notice
may not be less than ten (10) days.
     (d) At least thirty (30) days prior to the expiration of any insurance
policy required herein, Borrower shall furnish evidence satisfactory to Agent
that such policy has been renewed or replaced or is no longer required.
     (e) Notwithstanding the foregoing, in the event Borrower or any Subsidiary
fails to maintain insurance accordance with this Section 6.7, and Agent elects
to obtain insurance to protect its interests hereunder, Agent may obtain
insurance in any amount and of any type Agent deems appropriate to protect
Agent’s interest only and Agent shall have no duty or obligation to any Borrower
or any Guarantor or Subsidiary to maintain insurance in any greater amount or of
any other type for the benefit of any Borrower or any Guarantor or Subsidiary.
All insurance premiums incurred or paid by Agent shall be at Borrower’s sole
cost and expense. Agent’s election to obtain insurance shall not be deemed to
waive any Event of Default hereunder.
     6.10 Maintenance of Tangible Net Worth. Maintain Tangible Net Worth in
amounts at all times equal to or exceeding (i) 55% of the Tangible Net Worth for
the fiscal period ending November 30, 2008, after giving effect to any
adjustments (proforma or actual when available) related to the Bond Resolution
or the Fourth Amendment including, but not limited to (x) any gain realized from
the exchange of the 9.5% Senior Subordinated Notes for the Exchanged Notes,
(y) the New Equity and (z) an adjustment up to $31,000,000 representing the
aggregate amount of all interest payments due on the Exchanged Notes which must
be shown as a liability on the balance sheet of Borrower in accordance with GAAP
and which interest payments shall not be required to commence prior to 2012,
plus (ii) fifty percent (50%) of any and all new equity received after the
Fourth Amendment Effective Date (excluding the New Equity), plus (iii) fifty
percent (50%) of positive net income earned in any quarter ended after the
Fourth Amendment Effective Date.
     6.11 [Intentionally omitted.]
     6.12 [Intentionally omitted.]
     6.13 Additional Subsidiaries and Guarantors. (a) Cause (i) each New
Subsidiary to, on or before the date ten (10) days prior to the last day of the
fiscal quarter in which such Subsidiary is formed, acquired or first owns assets
in excess of $250,000, (A) become a “Subsidiary Guarantor” by execution and
delivery of a Supplemental Subsidiary Guaranty by such Subsidiary to Agent,
(B) become a party to, and agree to be bound by the terms of, the Security
Agreement and Borrower and Subsidiary Pledge Agreement pursuant to an instrument
in form and substance reasonably satisfactory to Agent which instrument shall be
executed by such New Subsidiary and delivered to Agent and cause to be filed any
financing statements necessary to perfect the Lien of Agent in such New
Subsidiary’s assets, (C) execute and cause to be filed, in favor of Agent for

26



--------------------------------------------------------------------------------



 



the benefit of Lenders to secure the Obligations, Mortgages constituting a fully
perfected Lien on, and security interest in, all right, title and interest of
such New Subsidiary to, in each case prior and superior in right to any other
Lien (subject to the Permitted Liens) on, all Land owned by such New Subsidiary
and cause the Mortgage Requirements for each such parcel of Land to be completed
concurrently with the filing of such Mortgage (or within 30 days thereafter or
such additional reasonable time as Agent may determine in its sole discretion
with respect to each individual Mortgage and parcel of Land), (D) deliver such
proof of corporate or other appropriate action, incumbency of officers, opinions
of counsel and other documents delivered by the Subsidiary Guarantors pursuant
to Section 5.1 hereof or as Agent shall have reasonably requested in each case,
and (ii) cause Borrower or any Subsidiary (the “Pledgor Subsidiary”) to, pledge
one hundred percent (100%) of the shares of capital stock owned by Borrower or
such Pledgor Subsidiary in any New Subsidiary pursuant to the Borrower and
Subsidiary Pledge Agreement or a supplement thereto and deliver to Agent the
certificates representing such shares of capital stock of the New Subsidiary
together with stock powers executed in blank. After the Interim Borrowing
Period, Borrower shall also cause the requirements of this Section 6.13(a) and
of Section 6.17(e) to be satisfied prior to any assets owned by such New
Subsidiary being included in the Borrowing Base.
     (b) Cause each Person (other than any Guarantor) that obtains after the
date of this Agreement a direct ownership or equity interest in Borrower (other
than (A) a Special Membership Interest, as such term is defined in the Amended
and Restated Regulations of Borrower dated as of September 1, 2005, as amended
November 29, 2005 (the “AW Regulations”), which interest is limited to the
special allocations of the profits and cash distributions from the Pinery Joint
Venture and which, except as expressly provided in the AW Regulations, shall not
confer any rights to participate in the management or operation of Borrower or
(B) the Restructuring Owners) or Little Shots after the date of this Agreement
to (i) become an “Owner Guarantor” by execution and delivery of a Supplemental
Owner Guaranty by such Person to Agent, (ii) with respect Persons obtaining a
direct ownership or equity interest in Borrower, enter into an Owner Guarantor
Pledge Agreement, cause to be filed any financing statements necessary to
perfect the Lien of Agent in the ownership interests of Borrower pledged
thereunder, and deliver any certificates evidencing the ownership interests of
Borrower pledged thereunder to Agent, and (iii) to deliver such proof of
corporate or other appropriate action, incumbency of officers, opinions of
counsel and other documents delivered by the Owner Guarantors pursuant to
Section 5.1 hereof or as Agent shall have reasonably requested in each case, on
or before the date 10 days prior to the last day of the fiscal quarter in which
such Person became a direct holder of ownership or equity interests in Borrower
or Little Shots.
     6.15 Minimum Liquidity. During the Interim Borrowing Period, Borrower shall
maintain (a) Unrestricted Cash plus (b) the Borrowing Cap minus (c) the
aggregate principal amount of the Loans outstanding and Facility L/C
Obligations, in an amount of not less than $6,000,000. After the Interim
Borrowing Period, if, as of the last day of the fiscal quarter most recently
ended, the ratio of (1) Adjusted Cash Flow From Operations to (2) Interest
Expense for either (A) more than one of the last four quarters then ended is
less than 1.50 to 1.00, or (B) any of the last four fiscal quarters then ended
is less than 1.25 to 1.00, then on and after such day, Borrower shall maintain
Unrestricted Cash, together with any Borrowing Base Availability, in an amount
of not less than the greater of (i) (y) $20,000,000 if the current Borrowing
Base (calculated with the Presold Housing Unit Borrowing Base Percentage as 70%
and the Model-

27



--------------------------------------------------------------------------------



 



Speculative Housing Unit Borrowing Base Percentage as 65%) is equal to or
greater than $95,000,000 and (z) $15,000,000 if the current Borrowing Base
(calculated with the Presold Housing Unit Borrowing Base Percentage as 70% and
the Model-Speculative Housing Unit Borrowing Base Percentage as 65%) is less
than $95,000,000, and (ii) 1.5 times the Interest Expense (excluding any imputed
interest) for the four (4) consecutive fiscal quarters most recently ended.
     7.1 Limitation on Secured Indebtedness. Create, incur, assume or suffer to
exist any Secured Indebtedness other than Indebtedness subject to Permitted
Liens.
     7.2 Easements Encumbrances, Liens and Restrictive Covenants. With respect
to any of the Property included in the Borrowing Base, Borrower shall not,
without the prior written consent of Agent, create, place, suffer or permit to
be created or placed or, through any act or failure to act, acquiesce in the
placing or allow to remain, any Lien, regardless of whether same is expressly
subordinate to the Obligations, or grant any easement or impose any restrictive
covenants, or execute or file any subdivision plat, other than Permitted Liens;
or contractually agree with any other Person to provide such Person a negative
pledge, or other covenant similar to this Section 7.2, except as set forth in
Section 4.11 of the Indenture (as amended in connection with Bond Resolution) or
the Exchange Indenture, and, with respect to specific collateral pledged
(excluding in any case any assets included in the Borrowing Base), except as set
forth in documents evidencing Secured Debt.
     7.4 [Intentionally omitted.]
     7.5 Land Components. Permit Land Value to exceed $115,000,000.00.
Notwithstanding the foregoing, (a) for the reporting period beginning on
December 1, 2009, Land Value shall not exceed, at any one time, an amount
representing the equivalent of 3.5 times the applicable year’s Supply (as
defined below) and (b) for the reporting period beginning on June 1, 2010 and
thereafter, Land Value shall not exceed, at any one time, an amount representing
the equivalent of 3.0 times the applicable year’s Supply. For the purpose of the
foregoing, the applicable year’s “Supply” shall be the quotient of (1) the total
number of Lots owned minus (A) all Lots owned by Borrower in the Pinery
subdivision located in Douglas County, Colorado and (B) all Lots consisting of
Presold Housing Units and Speculative Housing Units divided by (2) two times the
total number of sales of Lots for the preceding six (6) months.
     7.6 Investments, Loans and Advances. Make or permit to remain outstanding
any loans or advances to or investments in any Person, except that the foregoing
restriction shall not apply to:
     (a) investments, loans or advances, the material details of which have been
set forth in the financial statements delivered to Agent and which are disclosed
to Agent and Lenders in Schedule 7.6 hereto;
     (b) investments in or loans or advances to Subsidiary Guarantors;
     (c) investments in or loans or advances to Subsidiaries which are not
Guarantors; provided that any such investments, loans and advances do not exceed
$250,000 in the aggregate per Subsidiary at any one time;

28



--------------------------------------------------------------------------------



 



     (d) investments in direct obligations of the United States of America or
any agency thereof;
     (e) investments in certificates of deposit of maturities less than one
(1) year, issued by commercial banks in the United States of America having
capital and surplus in excess of $50,000,000;
     (f) investments in commercial paper of maturities less than one (1) year,
if at the time of purchase such paper is rated in either of the two highest
rating categories of S&P, Moody’s or, if either the S&P or Moody’s rating is not
available, any other rating agency selected by Agent; and
     (g) investments in, loans or advances to, or, as indicated in
Section 7.9(xiv) hereof, guarantees of indebtedness of Joint Ventures in an
aggregate amount not to $10,000,000.
     7.8 Limitation on Payment of Subordinated Indebtedness. Pay, repay,
purchase or defease any Subordinated Indebtedness, directly or indirectly, in
cash or in other property, or by set-off or in any other manner, unless and
until all Obligations have been paid in full and all Commitments have been
terminated. Notwithstanding the foregoing, Borrower or any Subsidiary may
(a) make scheduled payments of interest (including any default interest) on the
Subordinated Indebtedness, (b) repay Subordinated Indebtedness upon its
scheduled maturity, (c) pay reasonable amounts required or permitted in
accordance with the Bond Resolution as approved by Agent in its sole discretion,
and (d) repurchase the Amended Notes from the proceeds of either additional
equity of Borrower or additional Indebtedness incurred as permitted by this
Agreement, so long as, with respect to clauses (a), (b), (c) and (d) above, no
Default or Event of Default has occurred and is continuing or would occur as a
result of making such payment, redemption, purchase or repayment, as the case
may be.
     7.9 Indebtedness. Neither Borrower nor any Subsidiary will create, incur or
suffer to exist any Indebtedness, except, without duplication and without
duplication as to Borrower and Subsidiaries:
     (i) The Obligations.
     (ii) Indebtedness existing on the date hereof (and not otherwise permitted
under this Section 7.9) and described in Schedule 7.9 hereto and Refinancing
Indebtedness with respect thereto.
     (iii) Indebtedness owed to a seller of Unimproved Entitled Land, Lots Under
Development or Finished Lots under the terms of which Borrower or such
Subsidiary, as obligor, is required to make a payment upon the future sale of
such Unimproved Entitled Land, Lots Under Development or Finished Lots in an
amount not to exceed five percent (5%) of the gross sales price or, in the case
of profit sharing agreements between such seller and Borrower or such
Subsidiary, an amount that is reasonable and customary in the industry and
market, provided, that such Indebtedness is subordinated to the Obligations in a
manner satisfactory to Agent.
     (iv) Rate Hedging Obligations entered into in respect of the Obligations.

29



--------------------------------------------------------------------------------



 



     (v) Intercompany Indebtedness between Borrower and any Guarantor or between
any Guarantors; provided, however, that (a) any Indebtedness of Borrower owed to
a Subsidiary Guarantor is unsecured and subordinated, pursuant to a written
agreement approved by Agent in its sole discretion, to Borrower’s Obligations
hereunder and (b) upon any such Subsidiary Guarantor ceasing to be a Subsidiary
Guarantor or such Indebtedness being owned to any Person other than Borrower or
a Subsidiary Guarantor, Borrower or such Subsidiary Guarantor hereunder, as
applicable, shall be deemed to have incurred Indebtedness not permitted by this
clause (v).
     (vi) Trade accounts payable and accrued expenses arising or occurring in
the ordinary course of business.
     (vii) Indebtedness owing under Capital Leases incurred in the ordinary
course of business for the acquisition of office equipment and other personal
property not to exceed $250,000 in any single instance.
     (viii) Indebtedness with respect to Facility L/Cs.
     (ix) Indebtedness consisting of taxes payable, obligations in respect of,
customer deposits, all to the extent incurred in the ordinary course of
Borrower’s or any Subsidiary’s business.
     (x) Indebtedness under the 9.5% Senior Subordinated Notes due 2015, the
Amended Notes and the Exchanged Notes; provided that the outstanding principal
amount due under the 9.5% Senior Subordinated Notes due 2015, the Amended Notes
and the Exchanged Notes (excluding the outstanding amount due under the 9.5%
Senior Subordinated Notes due 2015 issued pursuant to the Indenture and under
the Exchanged Notes) shall not exceed $71,000,000 at any time.
     (xi) Non-Recourse Indebtedness secured by purchase-money Liens on any
Property hereafter acquired or the assumption of any Lien on Property existing
at the time of such acquisition (and not created in contemplation of such
acquisition), or by a Lien incurred in connection with any conditional sale or
other title retention; provided that
     (A) Any Property subject to any of the foregoing is acquired by Borrower or
any Subsidiary in the ordinary course of its respective business and the Lien on
any such Property attaches to such asset concurrently or within ninety (90) days
after the acquisition thereof; and
     (B) Each Lien shall attach only to the Property so acquired.
     (xii) Performance bonds, completion bonds, guarantees of performance, and
guarantees of Indebtedness of a special district entered into in the ordinary
course of business.
     (xiii) Subordinated Notes (other than those described in clause (x) above)
if the outstanding principal amount due under such Subordinated Notes does not
exceed $50,000,000.00 in the aggregate.

30



--------------------------------------------------------------------------------



 



     (xiv) Indebtedness arising under a guarantee of indebtedness of any Joint
Venture (provided that such guarantee shall be deemed to be an investment in
such Joint Venture and subject to the limitation in Section 7.6(g) hereof).
     (xv) Indebtedness consisting of obligations under lot purchase agreements
to the extent incurred in the ordinary course of Borrower’s or any Subsidiary’s
business.
     (xvi) Indebtedness which arises pursuant to a guarantee of payment or
collection, guaranteeing the Indebtedness of Borrower or any Subsidiary which is
permitted under clause (xv) of this Section 7.9.
     (xvii) Indebtedness which arises pursuant to a guarantee of payment or
collection, guaranteeing the Indebtedness of Borrower or any Subsidiary which is
permitted under clauses (i) through (x) or (xii) or (xiii) of this Section 7.9.
     Notwithstanding anything herein to the contrary, the aggregate Indebtedness
permitted under clause (xi), (xiv), (xv) and (xvi) shall not exceed more than:
     (a) $30 million Indebtedness outstanding at any one time incurred solely
for the acquisition of real estate assets, borrowed from third parties
unaffiliated with the Permitted Holders which Indebtedness may rank senior in
priority in right of payment to the Subordinated Notes but shall rank no higher
than pari passu in right of payment with the Obligations; provided that to the
extent any or all of such Indebtedness is secured from parties affiliated with
the Permitted Holders, such Indebtedness shall rank no higher than pari passu in
right of payment with the Subordinated Notes and shall be subordinated in right
of payment to the Obligations; and
     (b) $30 million of Indebtedness outstanding at any one time ranking pari
passu in right of payment with the Subordinated Notes and subordinated in right
of payment to the Obligations; provided that in no event shall the aggregate of
Indebtedness incurred pursuant to clause (a) and this clause (b) exceed the sum
of $60 million.
     7.10 Limitation on Distributions. Declare or make, directly or indirectly,
any Distribution, or incur any obligation (contingent or otherwise) to do so,
provided, however, notwithstanding the foregoing, so long as no Default shall
have occurred and be continuing at the time of any Distribution or would result
therefrom, Borrower may make Distributions to its direct parents in amounts
required to pay federal, state and local income taxes payable by such direct
parent that are solely attributable to the pretax operating income of Borrower
and its Subsidiaries by virtue of Borrower being a pass-through entity for
federal or state income tax purposes; provided, however, that (a) the amount of
Distributions paid with respect to such tax obligations at any time will not
exceed the amount of such federal, state and local income taxes actually owing
by any such direct parent at such time for the respective period (excluding any
tax liability of any such direct parent not attributable to Borrower or its
Subsidiaries) (provided that Borrower may make periodic Distributions based on
an estimate of such tax liability with an annual reconciliation at the end of
each tax year) and (b) any refunds received by or on behalf of, or any
overpayment based on the annual reconciliation to, any of Borrower’s direct
parents attributable to Borrower and its Subsidiaries shall, at such direct
parents’ election, either (1)

31



--------------------------------------------------------------------------------



 



promptly be returned by such direct parent to Borrower or (2) be credited
against Borrower’s ability to make additional Distributions pursuant to the
foregoing provisions of this Section 7.10; provided, further, however, that
nothing in this Section 7.10 shall allow Borrower to make distributions in
excess of 40% of the amount which would be set forth opposite the caption “net
income” (or any like caption) in a consolidated statement of income or
operations of Borrower and its Subsidiaries for such period prepared in
accordance with GAAP allocated to its direct parent for income tax purposes
(before taking into account the Built in Loss and any such gain included in such
net income resulting from forgiveness of indebtedness income realized as a
result of the exchange of the 9.5% Senior Subordinated Notes due 2015 issued
pursuant to the Exchange Indenture) (provided that such 40% deemed rate shall be
subject to adjustment to reflect changes to applicable federal and state tax
rates as approved from time to time by the independent director of Borrower in
his or her reasonable judgment). The term “Built in Loss” as used in this
Section 7.10 shall mean (i) any operating loss attributable to the period prior
to the admission of holders of any Subordinated Notes as members of Borrower in
connection with the Bond Resolution, and (ii) cumulative differences
attributable to book and tax balance sheet carrying amounts at the Fourth
Amendment Effective Date including, without limitation, the difference between
the adjusted tax basis and fair market value of Borrower’s assets on the Fourth
Amendment Effective Date (including for this purpose assets held by Borrower’s
Subsidiaries).
     7.11 Ownership and Management. Permit the sale or transfer of any of the
ownership interests in Borrower or any Subsidiary Guarantor if the owners of
each of the Subsidiary Guarantors and Borrower, as of the Fourth Amendment
Closing Date, do not maintain at least 51% of the ownership interests having
voting power for the election of directors or similar governing body of such
Subsidiary Guarantor or Borrower; provided, however, that there shall be no
limit on the sale or transfer of the ownership interests in Borrower to any
Owner Guarantor. Upon any sale or transfer of all of the direct ownership
interests of Borrower and Little Shots held by any Owner Guarantor that is not
prohibited by this Agreement, such Owner Guarantor’s obligations under the Owner
Guaranty automatically shall be terminated in accordance with Section 10 of the
Owner Guaranty.
     ARTICLE 9: DEFAULTS, EVENTS OF DEFAULT; DISTRIBUTION OF PROCEEDS AFTER
EVENT OF DEFAULT
     Upon the occurrence of any of the following events:
     (1) Borrower shall fail to pay any principal of any Note or make any
reimbursement (including payment of Reimbursement Obligations) in connection
with any Facility L/C when due in accordance with the terms thereof and such
failure shall continue uncured for five (5) Business Days; or
     (2) Borrower shall fail to pay (a) any interest on any Note or in
connection with any Facility L/C, or (b) any fee, charge or other amount payable
hereunder, and such failure shall continue uncured for five (5) Business Days;
or
     (3) any representation or warranty made or deemed made by Borrower or any
Guarantor herein, in any other Loan Document or which is contained in any
certificate,

32



--------------------------------------------------------------------------------



 



document or financial or other statement furnished at any time under or in
connection herewith or therewith, shall prove to have been incorrect in any
material respect on or as of the date made or deemed made; or
     (4) (a) Borrower shall default in the observance or performance of
Section 7.18 of this Agreement; or (b) Borrower shall default in the observance
or performance of any covenant or agreement contained in any other provision of
this Agreement which default under this clause (b) shall remain uncured thirty
(30) days after Agent or any Lender notifies Borrower that such a default has
occurred, which notice shall specify the nature of the default; or
     (5) (a) Borrower, any Owner Guarantor or any of Borrower’s Subsidiaries
shall commence any case, proceeding or other action (i) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (ii) seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all or any substantial part of its assets, or
Borrower, any Owner Guarantor or any of Borrower’s Subsidiaries shall make a
general assignment for the benefit of its creditors; or (b) there shall be
commenced against Borrower, any Owner Guarantor or any of Borrower’s
Subsidiaries any case, proceeding or other action of a nature referred to in
clause (a) above which (i) results in the entry of an order for relief of any
such adjudication or appointment, and (ii) remains undismissed, undischarged or
unbonded for a period of sixty (60) days; or (c) there shall be commenced
against Borrower, any Owner Guarantor or any of Borrower’s Subsidiaries any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (d) Borrower, any Owner Guarantor or
any of Borrower’s Subsidiaries shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clauses (a), (b) or (c) above; or (e) Borrower, any Owner Guarantor or
any of Borrower’s Subsidiaries shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or
     (6) Borrower, any Owner Guarantor or any Subsidiary of Borrower shall
(a) default in any payment of principal of or interest on any Indebtedness
(other than the Obligations) or in the payment of any Contingent Obligation
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness or Contingent Obligation was created, and the
aggregate principal amount then outstanding of all such Indebtedness and
Contingent Obligations of Borrower, the Owner Guarantors and all Subsidiaries
exceeds $1,000,000, or (b) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or Contingent
Obligation or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness or beneficiary or beneficiaries of such
Contingent Obligation (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to become due or repurchased, prepaid, defeased or
redeemed prior to its stated maturity or such Contingent Obligation to become
payable; or

33



--------------------------------------------------------------------------------



 



     (7) (a) any party in interest (as defined in Section 3(14) of ERISA)
affiliated with Borrower or any of Borrower’s Subsidiaries shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan, (b) any “accumulated funding deficiency” (as
defined in Section 302 of ERISA), whether or not waived, shall exist with
respect to any Plan, (c) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or institution of proceedings is, in the opinion of the
Required Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, and, in the case of a Reportable Event, the continuance of
such Reportable Event unremedied for thirty (30) days after notice of such
Reportable Event pursuant to Section 4043 (a), (c) or (d) of ERISA is given or,
in the case of institution of proceedings, the continuance of such proceedings
for thirty (30) days after commencement thereof, (d) any Single Employer Plan
shall terminate for purposes of Title IV of ERISA, or (e) any other event or
condition shall occur or exist with respect to a Single Employer Plan, and in
each case in clauses (a) through (e) above, such event or condition, together
with all other such events or conditions, if any, could subject Borrower or any
of Borrower’s Subsidiaries to any tax, penalty or other liabilities in the
aggregate material in relation to the business, operations, property or
financial or other condition of Borrower or of Borrower and Borrower’s
Subsidiaries taken as a whole; or
     (8) one or more final judgments or decrees shall be entered against
Borrower, or any of Borrower’s Subsidiaries involving in the aggregate a
liability (not covered by insurance) of $1,000,000 or more and all such
judgments or decrees in excess of $1,000,000 shall not have been vacated,
satisfied, discharged, or stayed or bonded pending appeal within thirty
(30) days from the entry thereof; or
     (9) any subordination agreement that evidences any Subordinated
Indebtedness (i) ceases to be the legal, valid and binding agreement of any
Person party or subject thereto, enforceable against such Person in accordance
with its terms or a payment is made by Borrower or any other obligor in respect
of such Subordinated Indebtedness in violation of any provision thereof, or
(ii) shall be terminated, invalidated or set aside, or be declared ineffective
or inoperative or the Indebtedness related thereto is in any way not fully
subordinate to all of (A) Borrower’s Indebtedness and other liabilities to
Lenders and Agent under this Agreement and the Notes or (B) any Guarantor’s
liabilities to Lenders and Agent under any Guaranty Agreement; or
     (10) any event of default under or in connection with any Subordinated
Note; or
     (11) if any provision of this Agreement, any Note or any other Loan
Document shall for any reason cease to be valid and binding on Borrower or any
Guarantor which is a party thereto or if Borrower or any Guarantor shall deny or
disaffirm its obligations thereunder; or
     (12) if any Security Document shall for any reason cease to create a valid
and perfected first priority security interest (subject to the existence of
Permitted Liens) in any of the Collateral purported to be encumbered thereby; or
     (13) (i) an event of default shall occur and be continuing under any
Security Document and such default or event of default continues beyond any
applicable cure or grace period

34



--------------------------------------------------------------------------------



 



provided in such Security Document, or (ii) if in any twelve (12) month period
mechanics’, materialmens’ or other Liens are foreclosed or other action is taken
by third parties which result in Agent’s Lien being eliminated or reduced with
respect to Collateral having an Appraised Value or book value in excess of
$750,000 in the aggregate;
     then, and in any such event, (a) if such event is an Event of Default
specified in paragraph (5) above, the Commitments, if still outstanding, shall
automatically and immediately terminate and all Obligations shall immediately
become due and payable and Borrower shall immediately cash collateralize all
outstanding Facility L/Cs in accordance with Article 8 hereof, and (b) if such
event is any other Event of Default and is continuing, either or both of the
following actions may be taken: (i) with the consent of the Required Lenders,
Agent may, or upon the request of the Required Lenders, Agent shall, by notice
to Borrower, declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate and, upon demand by Agent, Borrower
shall fully cash collateralize all outstanding Facility L/Cs in accordance with
Article 8 hereof; and (ii) with the consent of the Required Lenders, Agent may,
or upon the request of the Required Lenders, Agent shall, by notice of default
to Borrower, declare the full amount of all outstanding Obligations to be due
and payable forthwith, whereupon the same shall immediately become due and
payable. Except as expressly provided above in this Article 9, presentment,
demand, protest and all other notices of any kind are hereby expressly waived.
Additionally, Agent and each Lender may (i) obtain appointment of a receiver (to
which Borrower, for itself and each Subsidiary Guarantor, hereby consents)
and/or judicial or nonjudicial sale and/or foreclosure under the Security
Documents and (ii) exercise any and all other rights and remedies available to
Agent and each Lender at law or in equity to the extent not inconsistent with
the rights specifically granted to Agent and each Lender hereunder.
     Borrower hereby appoints, for itself and each Subsidiary Guarantor, Agent
as Borrower’s and each Subsidiary Guarantor’s attorney-in-fact, which power of
attorney is irrevocable and coupled with an interest, with full power of
substitution if Agent so elects, to do any of the following in Borrower’s or any
Subsidiary Guarantor’s name upon the occurrence of an Event of Default: (a) use
such sums as are necessary, including any proceeds of the Loans, make such
changes or corrections in any plans, and employ such architects, engineers, and
contractors as may be required, or as lenders may otherwise consider desirable,
for the purpose of completing construction of the any Improvements on the Land
substantially in accordance with the Plans and Specifications (as modified as
deemed necessary by Agent), the Loan Documents, and all applicable laws,
governmental requirements and restrictive covenants; (b) execute all
applications and certificates in the name of Borrower or any Subsidiary
Guarantor which may be required for completion of construction of the
Improvements on the Land; (c) endorse the name of Borrower or any Subsidiary
Guarantor on any checks or drafts representing proceeds of the insurance
policies, or other checks or instruments payable to Borrower or any Subsidiary
Guarantor with respect to any Collateral; (d) do every act with respect to the
completion of the Improvements on the Land that Borrower or any Subsidiary
Guarantor may do; (e) prosecute or defend any action or proceeding incident to
the Collateral; (f) pay, settle, or compromise all bills and claims so as to
clear title to any Land subject to the Security Documents; and (g) take over and
use all or any part of the labor, materials, supplies and equipment contracted
for, owned by, or under the control of Borrower or any Subsidiary Guarantor,
whether or not previously incorporated into any Housing Unit. Any amounts
expended by Agent to construct or complete the intended construction of the
Improvements on the Land or in connection with the exercise of

35



--------------------------------------------------------------------------------



 



its remedies herein shall be deemed to have been advanced to Borrower hereunder
as a demand obligation owing by Borrower to Agent or the Lenders as applicable
and shall constitute a portion of the Obligations, regardless of whether such
amounts exceed any limits for Obligations otherwise set forth herein. Neither
Agent nor any Lender shall have any liability to Borrower for its sufficiency or
adequacy of any such actions taken by Agent.
     Notwithstanding any provisions concerning distribution of payments to the
contrary in this Agreement, so long as any Event of Default exists that has not
been waived by all Lenders, each Lender shall share in any payments or proceeds,
including proceeds of any Collateral, received by Agent or any Lender made or
received at any time from and after any Event of Default (“Proceeds after
Default”) in an amount equal to such Lender’s Ratable Share of the Proceeds
after Default; provided, however, if any one or more of the Lender(s) has not
made any funding when required hereunder, the distribution of Proceeds after
Default shall be adjusted so that each Lender shall receive Proceeds after
Default in an amount equal to (a) the Proceeds after Default multiplied by
(b) the percentage (rounded to five decimal places) of the total amount
outstanding funded by all Lenders that such Lender has actually funded
(including the amount of such Lender’s participation in outstanding Facility
L/Cs). If necessary, Agent and each Lender shall use the adjustments procedure
set forth in Section 11.8(b) hereof to make the appropriate distributions to
Lenders as set forth in this paragraph of this Article 9.
     11.2 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:
     (i) 1405 Old Alabama Road, Suite 200, Roswell, Georgia 30076, Attention of
Kevin Abelson, Vice President Finance (Telecopier No. (770) 642-1775; Telephone
No. (770) 998-9663 ext. 222), with a copy to 3751 Victoria Park Avenue, Toronto,
Ontario, M1W3Z4 Canada, Attention of Seymour Joffe (Telecopier No.
(416) 449-1073; Telephone No. (416) 449-1340) and a copy to 3751 Victoria Park
Avenue, Toronto, Ontario M1W 3Z4 Canada, Attention of Harry Rosenbaum
(Telecopier No. (416) 449-6438; Telephone No. (416) 449-1340).
     (ii) if to Agent, to Wachovia Bank, National Association, at One Wachovia
Center, 401 South Tryon Street NC1193 , Charlotte, North Carolina 28288,
Attention of Scott Holtzapple (Telecopier No. (704) 383-7146; Telephone No.
(704) 383-0474);
     (iii) if to an LC Issuer, to it at its address (or telecopier number) set
forth in its Administrative Questionnaire; and
     (iv) if to a Lender, to it at its address (or telecopier number) set forth
in its Administrative Questionnaire.

36



--------------------------------------------------------------------------------



 



     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
     (b) Notices and other communications to Lenders and LC Issuers hereunder
may be delivered or furnished by electronic communication (including e mail and
Internet or intranet websites) pursuant to procedures approved by Agent,
provided that the foregoing shall not apply to notices to any Lender or LC
Issuer pursuant to Article 2 if such Lender or LC Issuer, as applicable, has
notified Agent that it is incapable of receiving notices under such Article by
electronic communication. Agent or Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. If
(i) any notice is delivered hereunder to a Lender, or LC Issuer by Agent with a
request for an amendment, supplement or modification to this Agreement or any
other Loan Document and (ii) such Lender or LC Issuer fails to deliver a written
response within ten (10) days, the failure to respond shall be deemed a written
consent to such amendment, supplement or modification.
     Unless Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) Any party hereto may change its address or telecopier number for
notices and other communications hereunder by notice to the other parties
hereto.
     11.6 Costs and Expenses; Indemnification; Reimbursement; Waiver of Damages.
(a) Borrower shall pay (i) all reasonable out of pocket expenses incurred by
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by any LC
Issuer in connection with the issuance, amendment, renewal or extension of any
Facility L/C or any demand for payment thereunder, (iii) fees and charges of
each, inspector and engineer, (iv) appraisal, re-appraisal and survey costs and
related review fees, (v) title insurance charges and premiums, (vi) title search
or examination costs, including abstracts, abstractors’ certificates and Uniform
Commercial Code searches, (vii) judgment and

37



--------------------------------------------------------------------------------



 



tax Lien searches for Borrower and each Subsidiary Guarantor, (viii) escrow
fees, (ix) fees and costs of environmental investigations, site assessments and
remediations, (x) recordation taxes, documentary taxes, transfer taxes and
mortgage taxes, (xi) filing and recording fee, and (xii) all out of pocket
expenses incurred by Agent, any Lender or any LC Issuer (including the fees,
charges and disbursements of any counsel for Agent, any Lender or any LC
Issuer), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Facility
L/Cs issued hereunder, including all such out of pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Facility
L/Cs, and (iv) any civil penalty or fine assessed by the U.S. Department of the
Treasury’s Office of Foreign Assets Control against, and all reasonable costs
and expenses (including counsel fees and disbursements) incurred in connection
with defense thereof by Agent, any Lender or any LC Issuer as a result of the
funding of Loans, the issuance of Facility L/Cs or the acceptance of payments
due under the Loan Agreement.
     (b) Borrower shall indemnify Agent (and any sub-agent thereof), each Lender
and LC Issuer, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by Borrower or any Guarantor arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Facility L/C or the use or proposed use of
the proceeds therefrom (including any refusal by any LC Issuer to honor a demand
for payment under a Facility L/C if the documents presented in connection with
such demand do not strictly comply with the terms of such Facility L/C),
(iii) any defect in any Land or any Housing Units, (iv) any failure to
construct, complete, protect or insure each parcel of Land and Housing Unit,
(v) the payment of costs of labor, materials or services supplied for the
construction of each parcel of Land and Housing Unit, (vi) in connection with
the enforcement, maintenance, realization, protection and preservation of the
Collateral (including those with respect to property taxes, insurance premiums,
completion of construction, operation, management, improvements, maintenance,
repair, sale and disposition), (vii) any actual or alleged Hazardous Discharge
on or from any property owned or operated by Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to Borrower or
any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Borrower or any Guarantor, and regardless of whether any Indemnitee is a party
thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by
Borrower or any Guarantor against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if Borrower
or such Guarantor has obtained a final and nonappealable judgment in its favor
on such claim as determined by a court of competent jurisdiction. Inspection,
whether or not followed by notice of Default, shall not

38



--------------------------------------------------------------------------------



 



constitute a waiver of any Default then existing, or a waiver of Agent’s and
Lenders’ right thereafter to insist that all Land and Housing Units be
constructed in accordance with any applicable plans, the Loan Documents, and all
applicable Requirements of Laws and restrictive covenants. Agent’s failure to
inspect shall not constitute a waiver of any rights of Agent or Lenders under
the Loan Documents or at law or in equity.
     (c) To the extent that Borrower for any reason fails to indefeasibly pay
any amount required under paragraph (a) or (b) of this Section to be paid by it
to Agent (or any sub-agent thereof), any LC Issuer or any Related Party of any
of the foregoing, each Lender severally agrees to pay to Agent (or any such
sub-agent), such LC Issuer or such Related Party, as the case may be, such
Lender’s Ratable Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against Agent (or any such sub-agent) or such LC Issuer in its capacity as such,
or against any Related Party of any of the foregoing acting for Agent (or any
such sub-agent) or such LC Issuer in connection with such capacity. The
obligations of Lenders under this paragraph (c) are several and not joint or
joint and several.
     (d) To the fullest extent permitted by applicable law, Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Facility L/C or the use of the proceeds thereof. No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
     (e) All amounts due under this Section shall be payable not later than ten
(10) days after demand therefor.

39



--------------------------------------------------------------------------------



 



Part E of Schedule 1
The following Sections of the Credit Agreement shall be added to the Credit
Agreement with the Section numbers designated below:
     2.22 Adjustments to and Exclusions from the Borrowing Base.
     (a) If at any time the Required Lenders reasonably believe that the fair
market value of any property included in the Borrowing Base is less than the
lower of its Actual Cost or Appraised Value, Agent shall, at its option, either
(i) deliver to Borrower a written notice setting forth Agent’s determination of
the fair market value of such property with respect to which Borrower shall have
ten (10) days to accept or reject by written notice to Agent, and if Borrower
accepts such determination (or fails to respond within such ten (10) day
period), such determination shall be used as the “Appraised Value” of such
property under this Section 2.22(a), but if Borrower rejects such determination,
Agent or counsel for Agent then shall obtain at Borrower’s cost an Appraisal of
such property to determine its Appraised Value, or (ii) immediately obtain, or
have its counsel obtain, an Appraisal of such property to determine its
Appraised Value. The Appraised Value as determined pursuant to this
Section 2.22, of any such Property, shall thereafter be used to calculate the
Borrowing Base with respect to such Property as if such value as determined in
this Section 2.22(a) is the Appraised Value of such property. Further, in the
event that at any time the Required Lenders reasonably believe that the fair
market value of any property included in calculating the Borrowing Base is less
than the fair market value previously determined in accordance with this
Section 2.22(a), then Agent shall re-determine the fair market value of such
property in accordance with the provisions of this Section 2.22(a).
     (b) Agent, at any time at the direction of the Required Lenders, shall
recalculate the Borrowing Base and shall exclude any property from the
calculation of the Borrowing Base, if, upon a review of such property, such
property is subject to a recognized environmental condition, such property or
the use thereof is in violation of zoning restrictions or applicable laws, or
then necessary utility services are not available to such property, as
determined by Agent in its reasonable discretion.
     (c) If any Collateral at any time ceases to satisfy the requirements set
forth in the definition of “Borrowing Base,” such Collateral shall automatically
no longer be included in calculating the Borrowing Base.
     (d) If any adjustment in the calculation of the Borrowing Base or exclusion
of real property from the Borrowing Base causes the Borrowing Base Indebtedness
to exceed the then applicable Borrowing Base, Borrower shall have five
(5) Business Days from the date Agent notifies Borrower of such adjustment or
exclusion, (i) to prepay the Loans so that the Borrowing Base Indebtedness does
not exceed the then applicable Borrowing Base, (ii) to deliver to Agent a more
current Borrowing Base Certificate that demonstrates that the Borrowing Base
Indebtedness does not exceed the Borrowing Base or (iii) increase the
Unrestricted Cash included in the Borrowing Base so long as such increase shall
not result in the Unrestricted Cash of Borrower being greater than $5,000,000.

40



--------------------------------------------------------------------------------



 



     (e) If at any time the outstanding principal balance of the Loans plus the
undrawn amount of issued and outstanding Facility L/Cs, exceeds the then
applicable Borrowing Base for any reason, Borrower shall have five (5) Business
Days from the date Borrower first acquires knowledge of such fact to (i) prepay
the Loans so that the outstanding principal balance of the Loans, plus the
undrawn amount of issued and outstanding Facility L/Cs, does not exceed the then
applicable Borrowing Base, (ii) deliver to Agent a more current Borrowing Base
Certificate that demonstrates that the Aggregate Outstanding Credit Exposure
does not exceed the Borrowing Base or (iii) increase the Unrestricted Cash
included in the Borrowing Base. Without limiting the foregoing, Borrower shall
be deemed to have known of such excess over the then applicable Borrowing Base
if Borrower submits to Agent a Borrowing Base Certificate indicating such a
fact.
     (f) Agent, in its sole discretion, shall have the right to have, or have
its counsel have, at Borrower’s expense, an updated Appraisal prepared for any
Property included in the Borrowing Base, whose most recent appraisal is dated
more than twelve (12) months prior to the date of the most recent Borrowing Base
Certificate. Borrower shall, at all times, act reasonably to cause such
Appraisals to be completed.
     (g) In addition to the provision set forth in subsection (f) above, after
initial Appraisals have been conducted on the Property to be included in the
Borrowing Base, and such Appraisals have been received by Agent, Agent shall
have the right, on a quarterly basis, to have, or have its counsel have, updated
Appraisals prepared (at no cost to Borrower or its Subsidiaries) for up to 25%
of the Borrowing Base. Borrower shall, at all times, act reasonably to cause
such Appraisals to be completed.
     (h) Any Collateral previously included in the calculation of the Borrowing
Base but which is not included in a Borrowing Base Certificate subsequently
submitted pursuant to this Agreement shall no longer be included in the
calculation of the Borrowing Base (effective as of the date of receipt by Agent
of such Borrowing Base Certificate and until such time, if ever, as Agent
consents in writing).
     4.20 Security Documents.
     (a) The Security Agreement is effective to create in favor of Agent, for
the ratable benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral identified therein owned by Borrower and
Subsidiary Guarantors, and, when financing statements in appropriate form are
filed in the appropriate offices for the locations specified in the schedules to
the Security Agreement, the Security Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the grantors thereunder in such Collateral that may be perfected by filing,
recording or registering a financing statement under the UCC as in effect, in
each case prior and superior in right to any other Lien (other than Permitted
Liens) on any Collateral.
     (b) The Borrower and Subsidiary Pledge Agreement is effective to create in
favor of Agent, for the ratable benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral identified therein
(including all capital stock or other ownership interests of any Subsidiary of
Borrower owned by Borrower or any other Subsidiary), and, when

41



--------------------------------------------------------------------------------



 



such Collateral is delivered to Agent, the Borrow and Subsidiary Pledge
Agreement shall constitute a fully perfected first priority Lien (subject to
Permitted Liens) on, and security interest in, all right, title and interest of
the pledgors thereunder in such Collateral, in each case subject to no other
Lien other than Permitted Liens. The Owner Guarantor Pledge Agreement is
effective to create in favor of Agent, for the ratable benefit of the Secured
Parties, a legal, valid and enforceable security interest in all membership
interests or other ownership interests of Borrower owned by any Owner Guarantor,
and, when such Collateral is delivered to Agent, the Owner Guarantor Pledge
Agreement shall constitute a fully perfected first priority Lien (subject to
Permitted Liens) on, and security interest in, all right, title and interest of
the pledgors thereunder in such Collateral, in each case subject to no other
Lien other than Permitted Liens.
     (c) The Security Agreement, together with any notice of grant of a security
interest in trademarks when duly recorded in the United States Patent and
Trademark Office, will constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the grantors thereunder in all
Trademarks and Trademark Licenses (each as defined in the Security Agreement)
owned by such grantors and in which a security interest may be perfected by
filing, recording or registration of a notice in the United States Patent and
Trademark Office, in each case prior and superior in right to any other Lien
other than Permitted Liens.
     (d) The Mortgages are effective to create in favor of Agent, for the
ratable benefit of the Secured Parties, a legal, valid and enforceable Lien and
security interest in all real property assets (with such exceptions as may be
agreed to by Agent) owned by Borrower and Subsidiary Guarantors and, when such
Mortgages are filed in the appropriate offices for the locations specified in
such Mortgages, the Mortgages shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the grantors thereunder
in such Property, in each case prior and superior in right to any other Lien
other than Permitted Liens.
     (e) Each Subsidiary of Borrower is a Subsidiary Guarantor. Each Person that
owns a direct ownership or equity interest in Borrower (other than (A) a Special
Membership Interest, as such term is defined in the Amended and Restated
Regulations of the Borrower dated as of September 1, 2005, as amended
November 29, 2005 (the “AW Regulations”), which interest is limited to the
special allocations of the profits and cash distributions from the Pinery Joint
Venture and which, except as expressly provided in the AW Regulations, shall not
confer any rights to participate in the management or operation of the Borrower
or (B) the Restructuring Owners) is an Owner Guarantor.
     6.16 Minimum Borrowing Base Availability. Maintain Borrowing Base
Availability that, at all times after the Interim Borrowing Period, is equal to
or in excess of the Aggregate Outstanding Credit Exposure.
     6.17 Collateral.
     (a) Enter into the Security Agreement, the Control Agreements, the
Mortgages and the Pledge Agreements on the Fourth Amendment Effective Date and
take all actions as Agent may reasonably require in connection therewith.

42



--------------------------------------------------------------------------------



 



     (b) On or before the Fourth Amendment Effective Date, cause to be filed in
the appropriate governmental offices UCC financing statements showing Borrower
and Subsidiary Guarantors as debtors, Agent as secured party and all personal
property assets of the debtors as collateral in order to perfect Agent’s
security interest in all the Collateral.
     (c) Within twenty (20) days of the Fourth Amendment Closing Date, provide
any information necessary and take all other actions necessary, to facilitate
Agent and Agent’s counsel in ordering for Agent, Appraisals to be performed with
respect to all real property owned by Borrower or any Subsidiary Guarantor.
Borrower shall, at all times, act reasonably to cause such Appraisals and
Borrower shall pay for such Appraisals and any review costs associated
therewith.
     (d) Cause (i) Borrower or any Subsidiary Guarantor who acquires real
property assets after the Fourth Amendment Effective Date within thirty
(30) days of acquiring an interest in such real property assets, (ii) any New
Subsidiary becoming a New Subsidiary after the Fourth Amendment Effective Date
who owns real property assets which is to be included in the Borrowing Base
within thirty (30) days of becoming a New Subsidiary, to (A) execute, deliver
and cause to be filed Mortgages (or amendments to any existing Mortgages) which
are effective to create in favor of Agent, for the ratable benefit of the
Lenders, a legal, valid and enforceable Lien (subject to Permitted Liens) and
security interest in such real property assets and related Premises owned by
Borrower or any Subsidiary Guarantor, which such Mortgages when filed in the
appropriate offices for the locations specified in such Mortgages, shall
constitute a fully perfected Lien (subject to Permitted Liens) on, and security
interest in, all right, title and interest of the grantors thereunder in such
real property assets and related Premises, in each case prior and superior in
right to any other Lien (other than Permitted Liens), and (B) cause the Mortgage
Requirements for each parcel of real property with which a Mortgage is executed
and delivered in accordance with clause (e) below, to be completed concurrently
with the filing of such Mortgages or within 30 days thereafter or such
additional reasonable time as Agent may determine in its reasonable discretion
with respect to each individual Mortgage and parcel of real property.
     (e) With respect to each Mortgage entered into in pursuant to this
Agreement and the Premises related thereto, Borrower and the Subsidiary
Guarantors shall cause the following items to be completed, all in form and
substance reasonably satisfactory to Agent (collectively, the “Mortgage
Requirements”):
          (i) Mortgage. The description of the applicable real property
contained in or attached to the Mortgages shall conform to the description in
the title policy referred to below.
          (ii) Title Insurance. Borrower shall deliver to Agent standard ALTA
mortgagee title insurance commitments (to be issued to and reviewed and approved
by Agent) and policies issued by a title insurance company approved by Agent
insuring Agent’s Lien position and all appurtenances thereto for all Collateral
and Properties upon which a Mortgage is granted, or required to be granted, by
Borrower and Subsidiary Guarantors, subject only to Permitted Liens. As Land and
Properties are added to the Collateral, additional policies or endorsements to
the policies shall be issued in form and substance, acceptable to Agent insuring
Agent’s Lien position and all appurtenances thereto with respect to such
additional Land and

43



--------------------------------------------------------------------------------



 



Properties, subject only to Permitted Liens. The commitments shall commit to
insure, and the policies (including endorsements) shall affirmatively insure,
reasonable means of ingress and egress to and from the Collateral satisfactory
to Agent, to the extent available in the applicable state. The policies and all
endorsements shall contain no matters objectionable to Agent, including, without
limitation, exceptions with respect to mechanics’ and materialmens’ Liens, for
Collateral where construction is not ongoing or where construction is completed
but the statutory period applicable in such jurisdiction has not ended, and
prior years’ taxes. The policies and subsequent endorsements adding additional
Collateral to the policies shall contain such endorsements as Agent shall
require, including, without limitation, to the extent available in the
applicable state, the following endorsements: Environmental Protection Lien
Endorsement (ALTA Form 8.1); Variable Rate Mortgage Endorsement (ALTA Form 6 or
6.1 as applicable or equivalent); Restrictions, Encroachments, Minerals
Endorsement (“Comprehensive Endorsement”); Zoning Endorsement; Tie-In Spreader
Endorsement (Florida properties only, if applicable); and Revolving Credit
Endorsement. Agent must be provided with copies of all exceptions noted in the
commitments and policies at the request of Agent. The policies and all
endorsements shall be issued on or after the Fourth Amendment Effective Date in
accordance with the commitments and the terms of this Agreement. For all for
Collateral where construction is not ongoing or where construction is completed
but the statutory period applicable in such jurisdiction has not ended at the
time the applicable title insurance is issued, Borrower shall deliver to Agent
at the time any Mortgage is filed with respect to such Collateral an affidavit
acceptable to Agent of the amount of any Indebtedness or other amounts due for
work in progress or work which has been completed but for which payment for such
work has not been made. The parties hereto agree that such amount shall be
deducted from the Borrowing Base.
          (iii) Survey. A recorded plat or a current ALTA survey for each parcel
of land prepared, certified and sealed by a surveyor reasonably satisfactory to
Agent as to form, substance and date setting forth such detail and pertaining to
such matters as is customary for surveys obtained by companies involved in the
same type of business as Borrower and its Subsidiaries. The survey shall also
locate any special flood hazard area or wetlands area.
          (iv) Liability Insurance. Certificates of insurance on terms
acceptable to Agent and meeting the requirements for insurance set forth in
Section 6.7 of this Agreement.
          (v) Appraisals. Receipt by Agent of Appraisals in form and substance
satisfactory to Agent, with respect to all real property Collateral, dated on or
after the date of the Fourth Amendment Effective Date.
          (vi) Environmental Protection. Phase I Environmental Reports, Phase II
Environmental Reports, if applicable, and evidence that the Collateral and any
fill dirt that has been or will be deposited on the Collateral is free from
Hazardous Materials, except as set forth in the Phase I Environmental Report,
and complies with all applicable laws and regulations pertaining to the
protection and preservation of the environment. In the event that there is
suggestion of any environmental problem on, at or adjacent to the Collateral,
including any unremedied environmental condition set forth in the Phase I
Environmental Report, either prior to or after the Fourth Amendment Effective
Date, Agent may, at its option, require evidence of the nature of the problem at
Borrower’s expense. Such evidence may include opinions and certifications from
appropriate governmental authorities, Borrower’s counsel, and/or an

44



--------------------------------------------------------------------------------



 



environmental specialist reasonably acceptable to Agent. Should the Collateral
contain Hazardous Material of any quantity unacceptable to Agent or the Required
Lenders, the Required Lenders reserve the right to elect to remove such
Collateral from the Borrowing Base.
          (vii) Flood Insurance. If any above grade Improvements (or any part
thereof) are located or to be located in a special flood hazard area according
to the Federal Emergency Management Agency (“FEMA”) or other Agent approved
source, then Borrower shall obtain a flood insurance policy on terms acceptable
to Agent and meeting the requirements for insurance set forth in Section 6.20 of
this Agreement.
          (viii) UCC Financing Statements. Uniform Commercial Code Financing
Statements, properly filed in any jurisdiction identified by Agent, providing
Agent with a valid first Lien (subject to Permitted Liens) on all Collateral.
          (ix) Intentionally omitted.
          (x) Certificate of Completion. Agent may require, a Certificate of
Completion or other evidence satisfactory to Agent stating that any applicable
Finished Lot has been completed in accordance with applicable governmental
requirements.
          (xi) Intentionally omitted.
          (xii) Plans and Specifications. Receipt by Agent of Plans and
Specifications. Agent may require evidence that Borrower or Subsidiary of
Borrower owning the Collateral, any general contractor, all government agencies
having jurisdiction, and all others having the right, by law or agreement, to
approve the Plans and Specifications, have approved the Plans and Specifications
for the Improvements.
          (xiii) Permits. Agent may require copies of the grading, building and
any other governmental permits to the extent available.
          (xiv) Zoning. Written evidence from the appropriate governmental
authority(ies) or title insurer that the Improvements are or will be in
compliance with all applicable zoning ordinances, concurrency requirements and
land use laws and regulations prior to commencing site work. If a zoning
endorsement is not delivered in accordance with clause (ii) above, Borrower
shall deliver a zoning letter from the appropriate governmental authority(ies)
with copies of the applicable zoning code provisions.
          (xv) Payments for Work. Evidence reasonably satisfactory to Agent, if
requested by Agent in its reasonable discretion, of the payment of all debts
which are due, owing contractors, surveyors, engineers, architects, materialmen
and the like for labor done or professional design or surveying services, or
material furnished pursuant to any contract with respect to the Improvements.
     (f) If at any time Agent requests, in its sole but reasonable discretion,
Borrower shall (i) deliver certification from the record engineer with respect
to any Collateral related to a Mortgage (A) that all required licenses, permits
and other governmental approvals for the construction of the Improvements have
been issued; (B) that the Collateral, if and when the

45



--------------------------------------------------------------------------------



 



Improvements are completed in accordance with the final Plans and
Specifications, will comply with the Clean Water Act (if applicable), and all
environmental, zoning, fire and building code, statutes and regulations to which
the Collateral is subject; (C) that all necessary utilities are, or will be,
available on or at the Collateral and Lots; and (D) that the recommendations
contained in any subsoil report have been included in the Plans and
Specifications and (ii) permit Agent to perform any inspections of any
Collateral or other real property of Borrower or any Subsidiary Guarantor, which
inspections Agent has reasonably determined necessary.
     (g) Execute and/or cause to be filed any and all further amendments,
documents, financing statements, agreements and instruments, and take all
further action that may be required under applicable law, or that Agent may
reasonably request, in order to effectuate the transactions contemplated by the
Loan Documents and in order to grant, preserve, protect and perfect the validity
and first priority of the Security Documents (subject to Permitted Liens) in all
Collateral and other assets and property of Borrower and the Subsidiary
Guarantors. In addition, from time to time, Borrower will, at its cost and
expense, promptly secure the Obligations by pledging or creating, or causing to
be pledged or created, perfected Liens with respect to such of its assets and
properties as Agent shall designate (it being understood that it is the intent
of the parties hereto that the Obligations shall be secured, by among other
things, substantially all of the assets of Borrower and its Subsidiaries
(including assets acquired subsequent to the date of this Agreement)). Such
Liens will be created under the Security Documents and other security agreements
and other instruments and documents in form and substance reasonably
satisfactory to Agent, and Borrower shall deliver or cause to be delivered to
Agent all such instruments and documents (including legal opinions and Lien
searches) as Agent shall reasonably request to evidence compliance with this
Section. Borrower agrees to provide such evidence as Agent shall reasonably
request as to the perfection and priority status of each such Lien. In addition
to the items to be delivered in accordance with the preceding clauses in this
Section 6.17, Borrower agrees to provide Agent, upon Agent’s reasonable request,
any of the items included in the Mortgage Requirements with respect to any
Premises included in any Mortgage.
     6.18 Lot Releases. Sell, transfer or convey Collateral only if the
following conditions are met:
     (a) Other than with respect to Unimproved Entitled Land, Borrower shall
have completed construction of the Improvements on such Collateral in accordance
with the Plans and Specifications (except as otherwise permitted by Agent) and
all Requirements of Law;
     (b) The sales price for any sale, transfer or conveyance must be at the
fair market value for such Collateral;
     (c) The sales price for all Collateral sold during any calendar month must
be not less than the contribution to the Borrowing Base as calculated in the
most recently delivered Borrowing Base Certificate of such Collateral sold;
     (d) No Event of Default has occurred and is continuing (unless Agent
specifically permits such sale, transfer or conveyance in its reasonable
discretion) (excluding the sale, transfer or conveyance of any Housing Unit for
which a third party has, prior to the occurrence of the applicable Event of
Default, entered into a noncontingent contract for the sale of such

46



--------------------------------------------------------------------------------



 



Housing Unit with Borrower or a Subsidiary, unless Agent gives notice to
Borrower during the continuance of an Event of Default that any sale, transfer
or conveyance of any Housing Unit may only occur if Agent specifically permits
such sale, transfer or conveyance in its reasonable discretion);
     (e) If Collateral constituting more than 10% of the Borrowing Base in the
Borrowing Base Certificate most recently delivered is to be released from the
Mortgages in any month, Borrower shall deliver to Agent a more current Borrowing
Base Certificate that demonstrates that the Aggregate Outstanding Credit
Exposure does not exceed the Borrowing Base after giving effect to all the
Collateral intended to be released from the Mortgages and the prepayments or
Release Consideration to be paid in such month;
     (f) Borrower shall pay to Agent a release price for any Collateral to be
released from the Mortgages in an amount equal to 100% of net proceeds from the
sale or disposition of such Collateral (the “Release Consideration”);
     (g) Borrower requests in writing to Agent a partial release of such
Collateral from the Mortgages not less than ten (10) Business Days prior to the
date the partial release is needed, together with all data reasonably necessary
to support Borrower’s being entitled to the partial release, including, without
limitation, a legal description for each Lot to be released, a partial release
document prepared by Borrower, all at Borrower’s expense and all in form and
content satisfactory to Agent;
     (h) Borrower shall submit to Agent within two (2) Business Days after the
closing of the sale, a photocopy of the final signed closing statement with
respect to the sale of such Collateral; and
     (i) Borrower shall pay all costs and expenses of Agent, including, without
limitation, reasonable legal fees incurred by Agent in connection with any
partial release of the Mortgages (but excluding the allocated costs of internal
counsel).
     Provided that the terms in this Section 6.18 are met, Agent and Lenders
agree that Agent may release Collateral from the Lien of the Mortgages in
accordance with the terms, provisions and conditions of the Mortgages. Releases
of Collateral from the Mortgages shall not affect or impair the Lien of the
Mortgages and Agent’s Lien and security interests created by the other Loan
Documents as to the Collateral and other property encumbered by the Mortgages
and the other Loan Documents not theretofore released, and said Liens and
security interests shall continue in full force and effect as to the unreleased
Collateral and Lots and such other property. Upon request by Borrower and
without payment of any release price or amount, Agent shall also release land
from the Lien of the Mortgages or subordinate such Liens, all as necessary to
effect necessary dedications of roadways or utility and serve areas to
governmental authorities, to convey common areas to homeowners or condominium
associations, and to allow the recordation of easements and declarations to the
extent such are common or reasonably necessary for the development of Collateral
for residential purposes, and Borrower shall pay all costs and expenses of Agent
including, without limitation, reasonable legal fees incurred by Agent in
connection with any such release.

47



--------------------------------------------------------------------------------



 



     6.19 Environmental Protection. In the event that there is any evidence or
indication of any environmental problem which violates applicable law on, at or
adjacent to any Collateral, either prior to or after the date of this Agreement,
Agent or any Lender may, at its option, require evidence of the nature of the
problem and any remediation cost, all at Borrower’ expense. Such evidence may
include opinions and certifications from appropriate governmental authority,
Borrower, counsel, and/or an environmental specialist acceptable to Agent.
Should any Collateral contain Hazardous Material of any quantity unacceptable to
Agent or any Lender, Agent and the Lender reserve the right, to elect not to
have any Lender make a Loan in connection with such Collateral and such
Collateral shall not be included in the Borrowing Base.
     6.20 Flood Insurance. If any above grade Improvements (or any part thereof)
are located in a special flood hazard area according to the Federal Emergency
Management Agency (“FEMA”) or other Agent approved source, then Borrower shall
obtain a flood insurance policy insuring Agent in an amount equal to the
replacement value of the above grade Improvements located in the special flood
hazard area, and such insurance policy shall conform to the requirements of the
paragraph above captioned “Hazard Insurance”. An independent flood insurance
determination shall be made by Agent or its representatives or agents, the cost
of which shall be paid for by Borrower. The cost of the independent flood
insurance determination is due and payable in full by Borrower upon request by
Agent. If, after closing, any Collateral is remapped and if the applicable above
grade Improvements are determined to be located in a special flood hazard area,
Borrower shall be required to obtain and maintain a flood insurance policy in
accordance with the provisions of this Section. Borrower acknowledges that if,
within forty-five (45) days of receipt of notification from Agent that any
portion of the above grade Improvements has been reclassified by the FEMA as
being located in a special flood hazard area, Borrower shall have not provided
sufficient evidence of flood insurance, Agent and/or Lenders may be required
under federal law to purchase flood insurance on behalf of Borrower is mandated,
at Borrower’s expense. If any above grade Improvements or any portion thereof
located on a proposed lot is located in a flood hazard area, the Required
Lenders, may elect not to have Lenders to make a Loan in connection with such
Collateral.
     7.18 Unrestricted Cash. Permit Unrestricted Cash of Borrower and the
Subsidiary Guarantors to exceed $5,000,000 for more than three (3) consecutive
Business Days.
     10.8 Releases; Acquisition and Transfers of Collateral.
     (a) The Lenders hereby irrevocably authorize Agent to transfer or release
any Lien on, or after foreclosure or other acquisition of title by Agent on
behalf of the Secured Parties to transfer or sell, any Collateral (i) upon the
termination of the Commitments and payment and satisfaction in full of all
Obligations, (ii) in connection with a release, transfer or sale of a property
or Lien if the release, transfer or sale is permitted under this Agreement or
the other Loan Documents, and (iii) after foreclosure or other acquisition of
title (A) for a purchase price of at least 60% of the value indicated in the
most recent Appraisals of the Collateral obtained by Agent, less any reduction
indicated in the Appraisals estimated by experts in such areas, or (B) if
approved by the Required Lenders.
     (b) If all or any portion of the Collateral is acquired by foreclosure or
by deed in lieu of foreclosure Agent shall take title to the Collateral in its
name or by an Affiliate of Agent, for

48



--------------------------------------------------------------------------------



 



the benefit of the Secured Parties. Agent and all Lenders hereby expressly waive
and relinquish any right of partition with respect to any Collateral so
acquired. After any Collateral is acquired, Agent may appoint and retain one or
more persons (individually and collectively, the “Property Manager”) experienced
in the development, sale and/or disposition of similar properties. After
consulting with the Property Manager, Agent shall prepare a written plan for
completion of construction (if required), operation, management, improvement,
maintenance, repair, sale and disposition of the Collateral and a budget for the
aforesaid, which may include a reasonable management fee payable to Agent (the
“Business Plan”). Agent will deliver the Business Plan not later than the
sixtieth (60th) day after the date of the foreclosure sale or recordation of the
deed in lieu of foreclosure (the “Acquisition Date”) to each Lender with a
written request for approval of the Business Plan. If the Business Plan is
approved by the Required Lenders, Agent and the Property Manager shall adhere to
the Business Plan until a different Business Plan is approved by the Required
Lenders. Agent may propose an amendment to the Business Plan as it deems
appropriate, which shall also be subject to the Required Lenders’ approval. If
the Business Plan (as may be amended) proposed by Agent is not approved by the
Required Lenders, or if sixty (60) days have elapsed following the Acquisition
Date without a Business Plan being proposed by Agent, any Lender may propose an
alternative Business Plan, which Agent shall submit to all Lenders for their
approval. If an alternative Business Plan is approved by the Required Lenders,
Agent may appoint one of the approving Lenders to implement the alternative
Business Plan. Notwithstanding any other provision of this Agreement, unless in
violation of an approved Business Plan or otherwise in an emergency situation,
Agent shall, subject to Section 10.8(a), have the right but not the obligation
to take any action in connection with the Collateral (including those with
respect to property taxes, insurance premiums, completion of construction,
operation, management, improvement, maintenance, repair, sale and disposition),
or any portion thereof.
     (c) Upon request by Agent or Borrower at any time, the Lenders will confirm
in writing Agent’s authority to sell, transfer or release any such Liens of
particular types or items of Collateral pursuant to this Section 10.8; provided,
however, that (a) Agent shall not be required to execute any document necessary
to evidence such release, transfer or sale on terms that, in Agent’s opinion,
would expose Agent to liability or create any obligation or entail any
consequence other than the transfer, release or sale without recourse,
representation or warranty, and (b) such transfer, release or sale shall not in
any manner discharge, affect or impair the obligations of Borrower other than
those expressly being released.
     (d) If only two (2) Lenders exist at the time Agent receives a purchase
offer for Collateral for which one of the Lenders does not consent within ten
(10) Business Days after notification from Agent, the consenting Lender may
offer (“Purchase Offer”) to purchase all of the non-consenting Lender’s right,
title and interest in the Collateral for a purchase price equal to the
non-consenting Lender’s Ratable Share of the net proceeds anticipated from such
sale of such collateral (as reasonably determined by Agent, including the
undiscounted face principal amount of any purchase money obligation not payable
at closing) (“Net Proceeds”). Within ten (10) Business Days thereafter the
non-consenting Lender shall be deemed to have accepted such Purchase Offer
unless the non-consenting Lender notifies Agent that it elects to purchase all
of the consenting Lender’s right, title and interest in the collateral for a
purchase price payable by the non-consenting Lender in an amount equal to the
consenting Lender’s Ratable Share of the Net Proceeds. Any amount payable
hereunder by a Lender shall be due on the earlier to occur of

49



--------------------------------------------------------------------------------



 



the closing of the sale of the collateral or ninety (90) days after the Purchase
Offer, regardless of whether the Collateral has been sold.

50